EXHIBIT 10.1
EXECUTION COPY
 
SERIES A PREFERRED STOCK PURCHASE AGREEMENT
DATED AS OF OCTOBER 11, 2008
BY AND AMONG
CASTLE BRANDS INC.
AND
EACH OF THE INVESTORS LISTED ON SCHEDULE I
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE 1 TERMINOLOGY AND USAGE
    3  
1.1 Definitions
    3  
1.2 Interpretation and Rules of Construction
    9  
ARTICLE 2 PURCHASE AND SALE
    9  
2.1 Purchase Price; Closing
    9  
2.2 Company’s Deliveries
    10  
2.3 Purchasers’ Deliveries
    11  
ARTICLE 3 REPRESENTATIONS AND WARRANTIES
    12  
3.1 Representations and Warranties of the Company
    12  
3.2 Representations and Warranties of the Purchasers
    23  
ARTICLE 4 COVENANTS
    25  
4.1 Filings and Public Disclosure by the Company
    25  
4.2 Use of Proceeds
    26  
4.3 Proxy Statement
    26  
4.4 Board Composition
    27  
4.5 Transfer Restrictions
    27  
4.6 Furnishing of Information
    28  
4.7 Indemnification
    28  
4.8 Termination of Credit Facility
    31  
4.9 Conduct of Business Pending Conversion
    32  
4.10 Regulatory and Other Authorizations; Notices and Consents
    35  
4.11 NYSE Alternext Listing
    35  
4.12 Cooperation
    35  
4.13 Right of First Offer
    35  
4.14 Indemnification of Directors and Officers
    36  
4.15 Further Action
    37  
ARTICLE 5 MISCELLANEOUS
    37  
5.1 Severability
    37  
5.2 Fees and Expenses
    37  
5.3 Entire Agreement
    38  
5.4 Amendments; Waivers
    38  
5.5 Construction
    38  
5.6 Successors and Assigns
    38  
5.7 No Third-Party Beneficiaries
    38  
5.8 Governing Law; Jurisdiction; Venue
    39  
5.9 Nature of Purchasers’ Obligations and Rights
    39  
5.10 Notices
    40  
5.11 Adjustments in Share Numbers and Prices
    41  
5.12 Counterparts
    41  





--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

     
Schedule I
  Purchasers
Schedule II
  Senior Notes
Schedule III
  Non Current Payments
Schedule IV
  Employment Agreements
Exhibit A
  Certificate of Designation
Exhibit B
  Form of Indemnification Agreement
Exhibit C
  Form of Legal Opinion

ii



--------------------------------------------------------------------------------



 



SERIES A PREFERRED STOCK PURCHASE AGREEMENT
     This SERIES A PREFERRED STOCK PURCHASE AGREEMENT, dated as of October 11,
2008 (this “Agreement”), is by and among CASTLE BRANDS INC., a Delaware
corporation (the “Company”), and each of the investors listed on Schedule I
attached hereto (individually, a “Purchaser” and collectively, the
“Purchasers”).
     WHEREAS, the Company wishes to issue and sell to the Purchasers, and each
Purchaser wishes to purchase from the Company, upon the terms and subject to the
conditions set forth in this Agreement, that number of shares of the Company’s
Series A Convertible Preferred Stock, par value $0.01 per share (the “Series A
Preferred Stock”), which series shall be designated pursuant to the Certificate
of Designation of Series A Convertible Preferred Stock in the form attached
hereto as Exhibit A (the “Certificate of Designation”), set forth opposite such
Purchaser’s name on Schedule I, equaling an aggregate of 1,200,000 shares of
Series A Preferred Stock;
     WHEREAS, each share of Series A Preferred Stock shall be convertible into
35.7143 shares of the Company’s common stock, par value $0.01 per share (“Common
Stock”), on the terms and subject to the conditions set forth herein and in the
Certificate of Designation;
     WHEREAS, the Company and each Purchaser are executing, delivering and
performing this Agreement in reliance upon the exemption from securities
registration afforded by Section 4(2) of the Securities Act of 1933, as amended
(together with the rules and regulations promulgated thereunder, the “Securities
Act”), and Rule 506 of Regulation D (“Regulation D”), as promulgated by the
Securities and Exchange Commission (the “SEC”) under the Securities Act; and
     WHEREAS, the shares of Series A Preferred Stock to be purchased by the
Purchasers hereunder (the “Shares”), and the shares of Common Stock issuable
upon conversion of the Shares in accordance herewith and with the Certificate of
Designation (the “Underlying Shares”), are collectively referred to herein as
the “Securities”.
     NOW, THEREFORE, in consideration of the mutual promises made herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and the Purchasers hereby agree as follows:
ARTICLE 1
TERMINOLOGY AND USAGE
     1.1 Definitions. When used herein, the terms below shall have the
respective meanings indicated:
     “Affiliate” means as applied to any Person, means any other Person directly
or indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition and the definition of
“subsidiary,” “control” (including, with correlative meanings, the terms
“controlling,” “controlled by” and “under common control with”), as applied to
any Person, means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the

 



--------------------------------------------------------------------------------



 



ownership of voting securities, by contract or otherwise, and, in addition to
the foregoing, a Person shall be deemed to control another Person if the
controlling Person owns ten (10%) or more of any class of voting securities (or
other ownership interest) of the controlled Person.
     “Affiliated Party Transaction” means any transaction, contract, agreement,
understanding, loan, advance or guarantee with, or for the benefit of, any
director, executive officer named in the SEC Reports, or Affiliate of the
Company.
     “Agreement” has the meaning set forth in the Preamble.
     “Board of Directors” means the Board of Directors of the Company.
     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by Law
to remain closed.
     “Certificate of Designation” has the meaning set forth in the Recitals.
     “Closing” has the meaning set forth in Section 2.1.
     “Closing Date” has the meaning set forth in Section 2.1.
     “Code” has the meaning set forth in Section 3.1(q)(i).
     “Common Stock” has the meaning set forth in the Recitals.
     “Company” has the meaning set forth in the Preamble.
     “Company Directors” means Keith A. Bellinger, Robert J. Flanagan, Colm Leen
and Kevin P. Tighe.
     “Company Licensed Intellectual Property” has the meaning set forth in
Section 3.1(n)(iii).
     “Company Owned Intellectual Property” has the meaning set forth in
Section 3.1(n)(ii).
     “Company Stockholder Approval” shall mean the adoption and approval by the
stockholders of the Company, by the requisite vote required under, and in
accordance with, applicable Law, the rules and regulations of the NYSE Alternext
(including exemptions granted with respect thereto) and the Company’s Amended
and Restated Certificate of Incorporation and by-laws, of all of the proposals
set forth in the Proxy Statement.
     “Company Stockholders Meeting” means the meeting of the stockholders of the
Company to adopt and approve all of the proposals set forth in the Proxy
Statement.
     “Company Subsidiaries” means the Persons set forth on Exhibit 21.1 of the
Company’s Annual Report on Form 10-K, as amended, for the fiscal year ended
March 31, 2008 and Castle Bourbon Holding LLC, except for the Inactive
Subsidiaries.
     “Controlled Group” has the meaning set forth in Section 3.1(q)(i).

 



--------------------------------------------------------------------------------



 



     “Conversion” means the automatic conversion of all issued and outstanding
shares of Series A Preferred Stock into shares of Common Stock in accordance
with the Certificate of Designation.
     “Conversion Date” means the date on which the Conversion occurs.
     “Disclosure Materials” has the meaning set forth in Section 3.1(h).
     “Employment Agreements” means the employment agreements between the Company
and each of Mark Andrews, Donald L. Marsh, Jr., Alfred J. Small, John Soden, T.
Kelly Spillane, Seth Weinberg, John S. Glover, Chester F. Zoeller, III and Conor
O’hAonghusa and any other agreements or instruments containing “change of
control” provisions that may require the Company to make payments to employees
party thereto in connection with the transactions contemplated by this
Agreement, which Employment Agreements are all set forth on Schedule IV attached
hereto.
     “ERISA” has the meaning set forth in Section 3.1(q)(i).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder.
     “Fairness Opinion” means the opinion, delivered by Miller Buckfire & Co.,
LLC to the Company, that the Purchase Price to be received by the Company in
consideration for the Securities is fair, from a financial point of view, to the
Company.
     “Frost Credit Agreement” has the meaning set forth in Section 4.8.
     “GAAP” means generally accepted accounting principles in the United States.
     “Governmental Entity” shall mean any: (a) state, commonwealth, county,
municipality, district or other domestic or foreign jurisdiction of any nature;
(b) federal, state, local, municipal or other government; or (c) governmental or
quasi governmental authority of any nature (including, but not limited to, any
governmental division, subdivision, department, agency, registering authority,
bureau, branch, office, commission, council, self-regulatory organization,
board, instrumentality, officer, official, representative, organization, unit,
body or Person and any court or other tribunal).
     “Inactive Subsidiaries” means The Boru Vodka Company Limited, The Clontarf
Irish Whiskey Company Limited, Castle Brands Whiskey Company Limited, Castle
Brands Spirits Marketing and Sales Company Limited, Great Spirits (Ireland)
Limited, Castle Brands Spirits Company (GB) Limited and The Roaring Water Bay
Spirits Company (NI) Limited.
     “Indemnifiable Claim” means any claim for which an Indemnified Party is
entitled to indemnification under Section 4.7.
     “Indemnification Agreement” means the agreement between the Company and
each director comprising the Board of Directors in the form attached hereto as
Exhibit B.

 



--------------------------------------------------------------------------------



 



     “Indemnified Party” has the meaning set forth in Section 4.7(e).
     “Indemnifying Party” has the meaning set forth in Section 4.7(e).
     “Interim Purchaser Directors” means Phillip Frost, M.D., Glenn Halpryn,
Richard Lampen and Micaela Pallini.
     “Junior Notes” means (i) the 6% Convertible Promissory Note, in the
principal amount of $3,000,000, issued by the Company in favor of FURSA SPV LLC
on March 1, 2005, as amended, (ii) the 6% Convertible Promissory Note, in the
principal amount of $3,000,000, issued by the Company in favor of FURSA SPV LLC
on June 27, 2005, as amended, and (iii) the 6% Convertible Promissory Note, in
the principal amount of $3,000,000, issued by the Company in favor of Black
River Global Credit Fund Ltd. on August 16, 2005, as amended.
     “Knowledge” of Company means (a) the actual knowledge of any of Donald L.
Marsh, Jr., T. Kelley Spillane, Seth B. Weinberg, Alfred J. Small and John Soden
and (b) any knowledge that such persons would reasonably be expected to have as
a result of their respective positions with the Company.
     “Law” means any federal, national, supranational, state, provincial, local
or similar statute, law, ordinance, regulation, executive order, rule, code,
order, requirement or rule of law (including common law) of a Governmental
Entity.
     “Licenses and Permits” has the meaning set forth in Section 3.1(p).
     “Lien” means any lien, charge, claim, security interest, encumbrance,
mortgage, pledge, transfer restriction, litigation, charge, right of first
refusal or other restriction of any kind whatsoever (including, without
limitation any conditional sale or other title retention agreement or lease in
the nature thereof or any agreement to give any security interest).
     “Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation, the costs of investigation
and reasonable attorneys’ fees incurred in connection with any suit, action,
proceeding or claim asserted, as such costs and fees are incurred.
     “Material Adverse Effect” means an effect that is material and adverse to
the consolidated business, properties, assets, operations, results of
operations, financial condition or credit worthiness of the Company and the
Company Subsidiaries taken as a whole, or the ability of the Company to perform
its material obligations under this Agreement or the other Transaction
Documents; except for any such effect arising out of or relating to (a) non
current payments of payables, invoices or similar obligations that are described
on Schedule III attached hereto or (b) termination of the employment of any
employee of the Company who is party to an Employment Agreement.
     “Material Contracts” means, as to the Company and the Company Subsidiaries,
any agreement required pursuant to Item 601 of Regulation S-B or Item 601 of
Regulation S-K, as applicable, promulgated under the Securities Act to be filed
as an exhibit to any report, schedule, registration statement or definitive
proxy statement filed or required to be filed by the Company

 



--------------------------------------------------------------------------------



 



with the SEC under the Exchange Act or any rule or regulation promulgated
thereunder, and any and all material amendments, modifications, supplements,
renewals or restatements thereof.
     “New Securities” has the meaning set forth in Section 4.13(a).
     “New York Court” has the meaning set forth in Section 5.8.
     “Notes” means the Senior Notes and the Junior Notes.
     “Notes Event” means the occurrence of the following with respect to the
Notes: (a) all of the outstanding principal of the Senior Notes and all accrued
interest thereon is either (i) converted into shares of Series A Preferred Stock
at the Per Share Purchase Price and the Senior Notes are cancelled or (ii) the
Senior Notes are amended so that (A) the final maturity date of the Senior Notes
is deferred until May 31, 2014 and (B) the 9% interest rate on the Senior Notes
is reduced to 3% and the reduced 3% interest rate is compounded annually and
accrues and is payable only at maturity and (C) the Security Documents are
terminated and all Liens in the Collateral and all of the Owners’ rights under
the Security Documents are released, terminated and extinguished in full (as
such terms in this clause (C) are defined in the First Amended and Restated
Trust Indenture, originally dated as of June 1, 2004, and amended and restated
as of August 15, 2005), and (b) all of the outstanding principal of the Junior
Notes and all accrued interest thereon is converted into shares of Series A
Preferred Stock at $23.21 per share and the Junior Notes are cancelled.
     “NYSE Alternext” means NYSE Alternext US LLC (formerly named the American
Stock Exchange).
     “Offer Notice” has the meaning set forth in Section 4.13(a)(i).
     “Per Share Purchase Price” has the meaning set forth in Section 2.1.
     “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, Governmental Entity or other entity.
     “Plan” has the meaning set forth in Section 3.1(q)(i).
     “Principal Market” means the principal exchange, market or quotation system
on which the Common Stock is listed, traded or quoted.
     “Proceeding” means an action, claim, suit, investigation or proceeding,
whether commenced or threatened in writing, whether in any court, before any
arbitrator or before any Governmental Entity.
     “Proxy Statement” means the proxy statement on Schedule 14A to be filed by
the Company with the SEC in accordance with Section 4.3 and sent to stockholders
of the Company in connection with the Company Stockholders Meeting to
(a) approve an amendment to the Company’s Amended and Restated Certificate of
Incorporation to increase the authorized shares of the Company to 250,000,000
shares, 225,000,000 shares of which shall be designated

 



--------------------------------------------------------------------------------



 



Common Stock and 25,000,000 shares of which shall be designated as preferred
stock, par value $0.01 per share, of the Company, (b) approve an amendment to
the Company’s Amended and Restated Certificate of Incorporation to permit
stockholders of the Company to act by written consent and (c) elect the
Purchaser Directors as sole directors comprising the Board of Directors.
     “Purchase Price” has the meaning set forth in Section 2.1 of the Agreement.
     “Purchaser” has the meaning set forth in the Preamble.
     “Purchaser Directors” means the Interim Purchaser Directors and those
persons designated by the Purchaser Majority prior to the mailing of the Proxy
Statement to the stockholders of the Company.
     “Purchaser Majority” means Purchasers who have agreed to purchase a
majority of the Shares to be issued and sold hereunder.
     “Qualifying Purchaser” has the meaning set forth in Section 4.13(a).
     “Regulation D” has the meaning set forth in the Recitals.
     “Representative” means, with respect to any Person, (a) such Person’s
directors, officers, employees or (b) any investment banker, financial advisor,
attorney, accountant or other advisor, agent representative of such Person, when
acting as such or (c) any controlled Affiliate of such Person.
     “Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such Rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such Rule.
     “SEC” has the meaning set forth in the Recitals.
     “SEC Reports” has the meaning set forth in Section 3.1(h).
     “Securities” has the meaning set forth in the Recitals.
     “Securities Act” has the meaning set forth in the Recitals.
     “Senior Notes” means the 9% Senior Secured Notes of Castle Brands
(USA) Corp. due May 31, 2009 set forth of Schedule II attached hereto.
     “Series A Preferred Stock” has the meaning set forth in the Recitals.
     “Shares” has the meaning set forth in the Recitals.
     “SOXA” means the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder, all as the same shall be in effect from time to time.
     “Transaction Documents” means (i) this Agreement, (ii) the Indemnification
Agreement and (iii) all other agreements, documents and other instruments
executed and delivered by or on

 



--------------------------------------------------------------------------------



 



behalf of the Company, any Company Subsidiary or any of their respective
officers on or after the Closing in connection with this Agreement.
     “Transfer Agent” means the Company’s transfer agent.
     “TTB” has the meaning set forth in Section 2.2(b)(x).
     “Underlying Shares” has the meaning set forth in the Recitals.
     1.2 Interpretation and Rules of Construction. In this Agreement, except to
the extent otherwise provided or that the context otherwise requires:
     (a) when a reference is made in this Agreement to an Article, Section,
Exhibit or Schedule, such reference is to an Article or Section of, or a
Schedule or Exhibit to, this Agreement unless otherwise indicated;
     (b) the table of contents and headings for this Agreement are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Agreement;
     (c) whenever the words “include,” “includes” or “including” are used in
this Agreement, they are deemed to be followed by the words “without
limitation”;
     (d) the words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement;
     (e) all terms defined in this Agreement have the defined meanings when used
in any certificate or other document made or delivered pursuant hereto, unless
otherwise defined therein;
     (f) the definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms;
     (g) any Law defined or referred to herein or in any agreement or instrument
that is referred to herein means such Law or statute as from time to time
amended, modified or supplemented, including by succession of comparable
successor Laws;
     (h) references to a Person are also to its successors and permitted
assigns; and
     (i) the use of “or” is not intended to be exclusive unless expressly
indicated otherwise.
ARTICLE 2
PURCHASE AND SALE
     2.1 Purchase Price; Closing. Upon the terms and subject to the conditions
set forth in this Agreement, at the Closing, the Company shall issue and sell to
each Purchaser, and each Purchaser shall purchase from the Company, that number
of Shares, at a price per Share of

 



--------------------------------------------------------------------------------



 



$12.50 (the “Per Share Purchase Price”), for the total price set forth opposite
such Purchaser’s name on Schedule I, equaling an aggregate of 1,200,000 shares
of Series A Preferred Stock for an aggregate purchase price of $15,000,000 (the
“Purchase Price”). The closing of such purchase and sale is hereinafter referred
to as the “Closing”, and the date on which the Closing occurs is hereinafter
referred to as the “Closing Date”. The Closing shall occur at the offices of
Greenberg Traurig, LLP, The Met Life Building, 200 Park Avenue, New York, New
York 10166, at 10:00 a.m. Eastern Standard Time on Monday, October 20, 2008, or
such other date and time as mutually agreed to by the Purchaser Majority and the
Company. For the avoidance of doubt, the Closing, as contemplated hereby,
(a) shall occur as set forth in the immediately preceding sentence and is not
subject to any conditions whatsoever and (b) shall not be deemed to have
occurred unless the Company receives aggregate funding hereunder from the
Purchasers of at least $12,500,000.
     2.2 Company’s Deliveries. Concurrently with the execution of this
Agreement, the Company shall deliver, or cause to be delivered:
     (a) to the Purchaser Majority:
     (i) the resignations, effective upon execution of this Agreement, of each
of the Company Directors from the Board of Directors; and
     (ii) a true and complete copy, certified by the Secretary of the Company,
of the resolutions, duly and validly adopted by the Board of Directors at a
meeting held for such purposes, evidencing the Board of Director’s unanimous
appointment of the Interim Purchaser Directors as members of the Board of
Directors; and
     (b) to Greenberg Traurig, LLP, to hold in escrow pending the Closing as
contemplated by the escrow letter, dated as of the date hereof, executed in
connection herewith:
     (i) a certified copy of the Certificate of Designation that has been
accepted for filing by the Secretary of State of the State of Delaware;
     (ii) a certificate, signed by the Secretary of the Company and each Company
Subsidiary, certifying true, complete and accurate copies of the constituent
organizational documents of each such entity, each as amended through the
Closing;
     (iii) a true and complete copy, certified by the Secretary of the Company,
of the resolutions, duly and validly adopted by the Board of Directors at a
meeting held for such purposes, evidencing the Board of Director’s unanimous
approval, authorization and ratification of the execution and delivery of this
Agreement and the other Transaction Documents to which the Company is a party
and the consummation of the transactions contemplated hereby and thereby;
     (iv) original duly executed stock certificates representing those numbers
of Shares set forth opposite such Purchaser’s name on Schedule I;

 



--------------------------------------------------------------------------------



 



     (v) the executed signature pages of each of the other Transaction Document
to which the Company is a party;
     (vi) a certificate evidencing the formation and good standing of the
Company issued by the Secretary of State (or comparable office) of the Company’s
and each Company Subsidiary’s jurisdiction of formation and in each state where
it is qualified to do business, as of a date within twenty (20) Business Days of
the Closing Date;
     (vii) a legal opinion of Patterson Belknap Webb & Tyler LLP covering the
matters set forth on Exhibit C hereto, which opinion shall be in form and
substance reasonably satisfactory to the Purchaser Majority;
     (viii) evidence reasonably satisfactory to the Purchaser Majority that the
Notes Event has occurred;
     (ix) evidence reasonably satisfactory to the Purchaser Majority that the
aggregate amount of fees owed by the Company to Miller Buckfire & Co., LLC do
not exceed $500,000;
     (x) evidence reasonably satisfactory to the Purchaser Majority that all of
the filings (except those filings disclosed on Schedule 3.1(f)) required to be
filed and notifications required to be provided by the Company with or to the
United States Department of the Treasury, Tobacco and Alcohol Tax and Trade
Bureau (“TTB”) prior to Closing have been filed or provided; and
     (xi) a copy of the Fairness Opinion, which shall be reasonably satisfactory
to the Purchaser Majority.
     2.3 Purchasers’ Deliveries. (a) On or prior to the Closing Date, each
Purchaser shall deliver, or cause to be delivered, to the Company, the amount
set forth opposite such Purchaser’s name on Schedule I, by wire transfer of
immediately available funds. During the period between the date hereof and
ending at 11:59 p.m. on the day immediately preceding the Closing Date, all
funds received by a Purchaser in accordance with this Section 2.3(a) shall be
held by the Company in a segregated account, and neither the Company nor any of
its Affiliates shall use for any purpose or otherwise disburse any payment
received from a Purchaser in accordance with this Section 2.3(a) during such
period, unless such use or disbursement is approved in writing by Richard J.
Lampen, in his capacity as a Purchaser Director. Notwithstanding anything to the
contrary set forth herein, (x) the Company shall be obligated to return the full
amount delivered hereunder by I.L.A.R. S.p.A. if, on the Closing Date, excluding
the amount delivered or required to be delivered hereunder by I.L.A.R. S.p.A.,
the Company fails to receive aggregate funding of at least $12,000,000 from the
other Purchasers and (y) Frost Gamma Investments Trust shall fund any amount not
funded by a Purchaser in accordance herewith, but only to the extent necessary
to cause the Company to receive at least $12,500,000 in aggregate funding on or
before the Closing Date; provided, however, that this provision shall not limit
any remedies available to the Company as a result of a Purchaser’s failure to
fund in accordance herewith.

 



--------------------------------------------------------------------------------



 



     (b) Notwithstanding anything to the contrary set forth herein, at Closing,
Frost Gamma Investments Trust shall be entitled to set-off any amounts owed to
it by the Company under the Promissory Note, in the principal amount of
$2,000,000, issued by the Company to Frost Gamma Investments Trust on the date
hereof, from Frost Gamma Investments Trust’s payment of its portion of the
Purchase Price set forth on Schedule I.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to each of the Purchasers as follows:
     (a) Organization. The Company is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware, and each
Company Subsidiary is an entity duly organized, validly existing and in good
standing under the Laws of the jurisdiction of its organization, and the Company
and each Company Subsidiary is duly qualified or licensed to do business as a
foreign corporation and is in good standing under the Laws of each jurisdiction
where the nature of the property owned or leased by it or the nature of the
business conducted by it makes such qualification or license necessary, except
where the failure to be so qualified or licensed would not reasonably be
expected to either prevent or delay its ability to perform its obligations
hereunder or under the Transaction Documents and would not, individually or in
the aggregate have a Material Adverse Effect. The Company and each Company
Subsidiary has the full corporate power and authority to own and operate its
properties, to lease the property it operates under lease and to conduct its
business as now conducted. Other than the Company Subsidiaries and except as set
forth on Schedule 3.1(a), there are no corporations, partnerships, joint
ventures, associations or other entities in which the Company owns, of record or
beneficially, any direct or indirect equity or other interest or any right
(contingent or otherwise) to acquire the same. The Company is not a member of
(nor is any part of the business of the Company conducted through) any
partnership nor is the Company a participant in any joint venture or similar
arrangement. Except for intercompany investments and balances and immaterial
prepaids and accruals, none of the Inactive Subsidiaries (i) owns any assets or
property, (ii) has any indebtedness, liabilities or obligations, (iii) generates
any revenues, or (iv) performs or conducts any business activities.
     (b) Authorization. The Company has all necessary corporate power and
authority to enter into, execute and deliver this Agreement and the other
Transaction Documents and, assuming the Company Stockholder Approval is
obtained, to perform its obligations hereunder and thereunder, including the
issuance of the Shares to be issued as contemplated hereby, and to consummate
the transactions contemplated hereby and thereby. The Company’s execution,
delivery and performance by it of this Agreement and the other Transaction
Documents has been duly authorized by all necessary corporate and stockholder
action.
     (c) Due Execution; Enforceability. This Agreement and the other Transaction
Documents have been duly and validly executed and delivered by the Company and
constitute or will constitute upon execution, valid and binding obligations of
the Company, enforceable against it in accordance with their respective terms,
except as limited by applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar Laws affecting

 



--------------------------------------------------------------------------------



 



creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
     (d) Due Issuance and Authorization of Capital Stock. The Shares shall be,
upon issuance, duly authorized, validly issued, fully paid and non-assessable.
The Shares shall be free of any Liens, charges or encumbrances, and will be free
of restrictions on transfer, in each case other than those created by or imposed
upon the Purchasers through no action of the Company and other than any
restrictions on transfer pursuant to applicable state and federal securities
Laws. Assuming the accuracy of the representations and warranties of the
Purchasers set forth in Section 3.2 hereof, the offer, issuance and sale to the
Purchasers of the Shares are exempt from the registration requirements of the
Securities Act.
     (e) No Conflicts. The execution, delivery and performance of this Agreement
and the other Transaction Documents and the consummation of the transactions
contemplated hereunder and thereunder, do not or will not at Closing
(a) conflict with, violate or result in any breach of any provision of the
Company’s certificate of incorporation or by-laws, (b) except as set forth on
Schedule 3.1(e), conflict with, violate or result in the breach of the terms,
conditions or provisions of or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give rise to
any Lien (affecting property of the Company or any Company Subsidiary), right of
termination, acceleration or cancellation under, or modify or trigger a change
in the rights or obligations of another party under, any material agreement,
lease, mortgage, license, indenture, instrument or other contract to which the
Company or any Company Subsidiary is a party or by which any of its respective
properties or assets are bound, or (c) result in a material violation of any Law
(including, without limitation, assuming the accuracy of the representations and
warranties of the Purchasers set forth in Section 3.2 hereof, federal and state
securities Laws) applicable thereto or by which any of its properties or assets
are bound.
     (f) Consents. Except as set forth on Schedule 3.1(f) and for such filings
and approvals contemplated by this Agreement or as may be required under, and
other applicable requirements of, federal securities Laws and applicable state
securities or “blue sky” Laws or the applicable Principal Market, the execution,
delivery and performance of this Agreement and the other Transaction Documents
and the consummation of the transactions contemplated hereby and thereby do not
require any material consent or approval, registration or qualification of,
authorization by, exemption from, filing with, or notice to any Governmental
Entity or any other Person.
     (g) Capitalization.
          (i) The authorized capital stock of the Company as of the date hereof
consists solely of (A) 45,000,000 shares of Common Stock, of which 15,629,776
shares are issued and outstanding, and (B) 5,000,000 shares of preferred stock,
par value $0.01 per share, of which no shares were outstanding immediately prior
to the Closing. All of the issued and outstanding shares of Common Stock and
other rights to acquire equity interests of the Company have been duly
authorized and validly issued, are fully paid and non-assessable, are not
subject to any

 



--------------------------------------------------------------------------------



 



preemptive rights and were not issued in violation of the Securities Act or any
other applicable Laws (including, without limitation, state securities or “blue
sky” Laws).
          (ii) The issued and outstanding capital securities (including warrants
and other rights of purchase) of the Company immediately after the Closing will
be as set forth in Schedule 3.1(g)(ii) (assuming the Company does not issue
additional securities after the date hereof). All shares of capital stock of the
Company issued and outstanding immediately after the Closing will be duly
authorized, validly issued, fully paid and non-assessable.
          (iii) Other than as set forth on Schedule 3.1(g), the Company does not
have outstanding any securities convertible into or exercisable or exchangeable
for any shares of its capital stock nor does it have outstanding any rights to
subscribe for or to purchase, or any warrants, options or other rights for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to,
any of its capital stock or securities convertible into or exercisable or
exchangeable for any of its capital stock or other equity interests. Other than
as set forth on Schedule 3.1(g), no shares of the Company’s outstanding capital
stock, or stock issuable upon exercise or exchange of any outstanding options,
warrants or rights, or other stock issuable by the Company, are subject to any
rights of first refusal or other rights to purchase such stock (whether in favor
of the Company or any other Person), pursuant to any agreement or commitment of
the Company. The Company has no obligation to pay any dividend on or make any
distribution in respect of any capital stock.
          (iv) Except as set forth on Schedule 3.1(g), there are no preemptive
or other outstanding rights, options, warrants, conversion rights, stock
appreciation rights, redemption rights, repurchase rights, agreements,
arrangements, evidences of indebtedness or commitments of any character, written
or oral, under which the Company is or may become obligated to issue or sell, or
giving any Person a right to subscribe for or acquire, or in any way dispose of,
any shares of the capital stock or other equity interests, or any securities or
obligations exercisable or exchangeable for or convertible into any shares of
the capital stock or other equity interests of the Company, and no securities or
obligations evidencing such rights are authorized, issued or outstanding. The
outstanding capital stock of the Company is not subject to any voting trust
agreement or other agreement or commitment restricting or otherwise relating to
the voting, dividend rights or disposition of such capital stock. Except for the
options and warrants listed on Schedule 3.1(g), there are no outstanding or
authorized stock appreciation, phantom stock or similar rights providing
economic benefits based, directly or indirectly, on the value or price of the
stock or other equity interests of the Company.
     (h) SEC Reports. The Company has filed all reports required to be filed by
it under the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
since March 31, 2006 on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Reports prior to the expiration of any
such extension. Any reports required to be filed by the Company under the
Exchange Act, including pursuant to Section 13(a) or 15(d) thereof, together
with any materials filed or furnished by the Company under the Exchange Act and
together with any amendments to such reports, whether or not any such reports
were required, are collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials”. As of their respective dates the SEC Reports filed

 



--------------------------------------------------------------------------------



 



by the Company complied with the requirements of the Exchange Act, and none of
the SEC Reports, when filed by the Company and as of the date such statements
were made, contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     (i) Financial Statements and No Undisclosed Liabilities.
          (i) Each of the consolidated financial statements (including, in each
case, any notes thereto) contained in the SEC Reports was prepared in accordance
with GAAP applied on a consistent basis throughout the periods indicated (except
as may be indicated in the notes thereto or, in the case of unaudited
statements, as permitted by Form 10-Q of the SEC) and each fairly presents in
all material respects the consolidated financial position, results of operations
and cash flows of the Company and its consolidated subsidiaries as at the
respective dates thereof and for the respective periods indicated therein,
except as otherwise noted therein.
          (ii) Except for non current payments listed on Schedule III, there are
no liabilities or obligations of the Company or any Company Subsidiary of any
kind whatsoever in existence on the date hereof that, either individually or in
the aggregate, would be reasonably likely to have a Material Adverse Effect,
whether accrued, contingent, absolute, determined, determinable or otherwise,
required to be set forth in the Company’s balance sheet under GAAP, other than
(A) liabilities or obligations disclosed in the Company’s Annual Report on Form
10-K, as amended, for the fiscal year ended March 31, 2008 or any SEC reports
filed after June 30, 2008 but prior to the date hereof or (B) liabilities or
obligations incurred in the ordinary course of business consistent with past
practices. Since the date of the most recent financial statements of the Company
and the Company Subsidiaries included in the SEC Reports filed prior to the date
hereof, (x) there has been no Material Adverse Effect and (y) the Company has
not taken any action that would, if taken after the date hereof, or as disclosed
under this Agreement, and prior to the Conversion Date, be prohibited by
Section 4.9, except as set forth in Schedule 3.1(i)(ii).
     (j) Internal Controls.
          (i) The Company and the Company Subsidiaries have in place the
“disclosure controls and procedures” (as defined in Rules 13a-15(e) and
15d-15(e) of the Exchange Act) required in order for the principal executive
officer and principal financial officer of the Company to engage in the review
and evaluation process mandated by Section 302 of SOXA. The Company’s
“disclosure controls and procedures” are reasonably designed to ensure that
material information (both financial and non-financial) relating to the Company
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported within
the time periods applicable to the Company specified in the rules and forms of
the SEC, and that such information is accumulated and communicated to the
Company’s principal executive and principal financial officers, or persons
performing similar functions, as appropriate to allow timely decisions regarding
required disclosure as to the Company and to make the certifications of the
principal executive officer and principal financial officer of the Company
required by Section 302 of SOXA with respect to such reports. There is and has
been no failure on the part of the Company or any of the

 



--------------------------------------------------------------------------------



 



Company’s directors or officers, in their capacities as such, to comply with any
provision of SOXA that is applicable to the Company, including (as applicable)
Section 402 related to loans and Section 906 related to certifications.
          (ii) The Company and the Company Subsidiaries maintain systems of
“internal control over financial reporting” (as defined in Rule 13a-15(f) of the
Exchange Act) that comply with the applicable requirements of the Exchange Act
and have been designed by, or under the supervision of, their respective
principal executive and principal financial officers, or persons performing
similar functions, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles, including,
but not limited to, internal accounting controls sufficient to provide
reasonable assurance that (i) transactions are executed in accordance with
management’s general or specific authorizations; (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
generally accepted accounting principles and to maintain asset accountability;
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences. Except as disclosed in the SEC Reports
filed prior to the date hereof, there are no material weaknesses in such systems
of “internal control over financial reporting.”
     (k) Compliance. Except for the matters as to which the Company has been
granted a waiver or exception that are set forth on Schedule 3.1(k), the Company
and each of the Company Subsidiaries is in material compliance with all
applicable Laws, except where non-compliance with such laws would not result in
a Material Adverse Effect. Except as set forth in the SEC Reports, there is no
term or provision of any mortgage, indenture, contract, agreement or instrument
to which the Company or any of the Company Subsidiaries is a party or by which
it is bound, or of any provision of any foreign, Federal or state judgment,
decree, order, statute, rule or regulation applicable to or binding upon the
Company or any of the Company Subsidiaries, which materially restricts the
conduct of their respective businesses. Except for the matters as to which the
Company or Company Subsidiary, as applicable, has been granted a waiver or
exception that is set forth on Schedule 3.1(k), neither the Company nor any
Company Subsidiary has, since April 2006, received any notice relating to any
material violation or potential material violation of any applicable Laws.
     (l) Absence of Certain Changes. Since the date of the most recent financial
statements of the Company included in the SEC Reports filed prior to the date
hereof and except as disclosed in or as contemplated by this Agreement,
(a) there has not been any change in the capital stock or long-term debt of the
Company, or any dividend or distribution of any kind declared, set aside for
payment, paid or made by the Company on any class of capital stock, or any
change or development in or affecting the business, properties, management,
financial position, results of operations or prospects of the Company; (b) the
Company has not entered into any transaction or agreement that is material to
the Company or incurred any liability or obligation, direct or contingent, that
is material to the Company; and (c) the Company has not sustained any material
loss or interference with its business taken as a whole from fire, explosion,
flood or other calamity, whether or not covered by insurance, or from any labor
disturbance or dispute or any action, order or decree of any court or arbitrator
or governmental or

 



--------------------------------------------------------------------------------



 



regulatory authority; except in the case of (b) and (c), as would not be
reasonably likely to have a Material Adverse Effect.
     (m) Legal Proceedings. Except as set forth on Schedule 3.1(m), to the
Knowledge of the Company, there is no material Proceeding pending or threatened
against the Company or any Company Subsidiary, or any property or asset of the
Company or any Company Subsidiary, before any Governmental Entity, except for
claims asserted by or on behalf of Purchasers. Neither the Company nor any
Company Subsidiary nor any property or asset of the Company or any Company
Subsidiary is subject to any continuing order of, consent decree, settlement
agreement or other similar written agreement with, or continuing investigation
by, any Governmental Entity, or any order, writ, judgment, injunction, decree,
determination or award of any Governmental Entity.
     (n) Intellectual Property. (i) To the Knowledge of the Company, the conduct
of the business of the Company and the Company Subsidiaries as currently
conducted does not materially infringe upon or misappropriate the intellectual
property rights of any third party, and no claim has been asserted to the
Company that the conduct of the business of the Company and the Company
Subsidiaries as currently conducted materially infringes upon or may materially
infringe upon or misappropriate the intellectual property rights of any third
party; (ii) with respect to each item of intellectual property owned by the
Company or a Company Subsidiary and material to the business, financial
condition or results of operations of the Company and the Company Subsidiaries
taken as a whole (“Company Owned Intellectual Property”) except as set forth on
Schedule 3.1(n), the Company or a Company Subsidiary is the owner of the entire
right, title and interest in and to such Company Owned Intellectual Property and
is entitled to use such Company Owned Intellectual Property in the continued
operation of its respective business; (iii) with respect to each item of
intellectual property licensed to the Company or a Company Subsidiary that is
material to the business of the Company and the Company Subsidiaries as
currently conducted (“Company Licensed Intellectual Property”), the Company or a
Company Subsidiary has the right to use such Company Licensed Intellectual
Property in the continued operation of its respective business in accordance
with the terms of the license agreement governing such Company Licensed
Intellectual Property; (iv) the Company Owned Intellectual Property is valid and
enforceable, and has not been adjudged invalid or unenforceable in whole or in
part; (v) to the Knowledge of the Company, no person is engaging in any activity
that infringes upon the Company Owned Intellectual Property; (vi) to the
Knowledge of the Company, each license of the Company Licensed Intellectual
Property is valid and enforceable, is binding on all parties to such license,
and is in full force and effect; (vii) to the Knowledge of the Company, no party
to any license of the Company Licensed Intellectual Property is in breach
thereof or default thereunder; and (viii) neither the execution of this
Agreement nor the consummation of any transaction contemplated hereby shall
adversely affect any of the Company’s rights with respect to the Company Owned
Intellectual Property or the Company Licensed Intellectual Property.
     (o) Taxes. The Company and the Company Subsidiaries have filed all United
States federal, state, local and non-United States tax returns and reports
required to be filed by them and have paid and discharged all taxes required to
be paid or discharged, except where the failure to do so would not constitute a
Material Adverse Effect. All such tax returns are materially true, accurate and
complete. To the Knowledge of the Company, neither the Internal Revenue Service

 



--------------------------------------------------------------------------------



 



nor any other United States or non-United States taxing authority or agency is
now asserting, or threatening to assert, against the Company or any Company
Subsidiary any deficiency or claim for any taxes or interest thereon or
penalties in connection therewith, except where such assertion or threat is
unlikely to result in a Material Adverse Effect. Neither the Company nor any
Company Subsidiary has granted any waiver of any statute of limitations with
respect to, or any extension of a period for the assessment of, any tax. The
accruals and reserves for taxes reflected in the most recent financial
statements of the Company and the Company Subsidiaries included in the SEC
Reports filed prior to the date hereof are substantially adequate to cover all
taxes accruable through such date (including interest and penalties, if any,
thereon) in accordance with GAAP. To the Knowledge of the Company, there are no
tax Liens upon any property or assets of the Company or any of the Company
Subsidiaries, nor has the Company or any Company Subsidiary received any notice
that any Person intends to subject any property or assets of the Company to a
tax Lien.
     (p) Licenses and Permits. Except as set forth on Schedule 3.1(p), the
Company and the Company Subsidiaries possess all licenses, certificates, permits
and other authorizations issued by, and have made all declarations and filings
with, the appropriate Governmental Entities that are material to the ownership
or lease of their respective properties or the conduct of their respective
business as currently being conducted (“Licenses and Permits”); and neither the
Company nor any of the Company Subsidiaries has received notice of any
revocation or modification of any such license, certificate, permit or
authorization, and to the Knowledge of the Company, such license, certificate,
permit or authorization can be renewed in the ordinary course. Subject to the
filing of required information with respect to the Purchasers with certain state
regulatory agencies that, if required to be filed prior to Closing, has been
filed, upon consummation of the transactions contemplated by this Agreement and
the other Transaction Documents, the Licenses and Permits shall continue in full
force and effect without penalty or other adverse consequence.
     (q) Compliance With ERISA. (i) Each employee benefit plan, within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), for which the Company or any member of its “Controlled
Group” (defined as any organization which is a member of a controlled group of
corporations within the meaning of Section 414 of the Internal Revenue Code of
1986, as amended (the “Code”)) would have any liability (each, a “Plan”) has
been maintained and operated in accordance with its terms and is in with any
applicable statutes, orders, rules and regulations, including but not limited to
ERISA and the Code; (ii) no prohibited transaction, within the meaning of
Section 406 of ERISA or Section 4975 of the Code, has occurred with respect to
any Plan excluding transactions effected pursuant to a statutory or
administrative exemption; (iii) for each Plan that is subject to the funding
rules of Section 412 of the Code or Section 302 of ERISA, no “accumulated
funding deficiency” as defined in Section 412 of the Code and Section 302 of
ERISA, whether or not waived, has occurred or is reasonably expected to occur;
(iv) no “reportable event” (within the meaning of Section 4043(c) of ERISA and
the regulations promulgated by the Pension Benefit Guaranty Corporation “PBGC”
under such Section) has occurred or is reasonably expected to occur which the
PBGC has not by regulation waived the requirement of Section 4043(a) of ERISA
that it be notified within thirty (30) days of the occurrence of that event; and
(v) neither the Company nor any member of the Controlled Group has incurred, nor
reasonably expects to incur, any liability under Title IV of ERISA (other than
contributions to the Plan or premiums to the PBGC, in the

 



--------------------------------------------------------------------------------



 



ordinary course and without default) in respect of a Plan (including a
“multiemployer plan”, within the meaning of Section 4001(a)(3) of ERISA).
     (r) No Unlawful Payments. To the Knowledge of the Company, neither the
Company nor the Company Subsidiaries nor any director, officer, agent, employee
or other person associated with or acting on behalf of the Company or any of the
Company Subsidiaries has (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
(iii) violated or is in violation of any provision of the Foreign Corrupt
Practices Act of 1977; or (iv) made any bribe, rebate, payoff, influence
payment, kickback or other unlawful payment.
     (s) No Undisclosed Relationships. To the Knowledge of the Company, no
relationship, direct or indirect, exists between or among the Company or any of
the Company Subsidiaries, on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any of the Company
Subsidiaries, on the other hand, exists that is required by the Exchange Act to
be described in the SEC Reports and is not so described therein, or will not be
so described therein. Except for (i) transactions disclosed in the SEC Reports
filed prior to the date hereof or specifically contemplated by this Agreement,
(ii) Employment Agreements listed on Schedule IV, and (iii) employment and
indemnification agreements entered into in the ordinary course of business and
set forth on Schedule 3.1(s), all Affiliated Party Transactions of the Company
are set forth on Schedule 3.1(s).
     (t) Material Contracts. Each Material Contract: (i) is valid and binding on
the parties thereto and is in full force and effect and (ii) upon consummation
of the transactions contemplated by this Agreement and the other Transaction
Documents shall continue in full force and effect without material penalty or
other materially adverse consequence. Except for non current payments listed in
Schedule III, neither the Company nor any Company Subsidiary is in material
breach of, or default under, any Material Contract. Except as Disclosed on
Schedule 3.1(t), to the Knowledge of the Company, no other party to any Material
Contract is in material breach thereof or default thereunder and none of the
Company or any Company Subsidiary has received any notice of termination,
cancellation, breach or default under any Material Contract.
     (u) Labor Matters. Neither the Company nor any Company Subsidiary is a
party to any collective bargaining agreement or other labor union contract or
similar scheme or arrangement applicable to its employees nor does the Company
have Knowledge of any activities or proceedings of any labor union to organize
any such employees. To the Knowledge of the Company, there are no charges with
respect to or relating to either the Company or the Company Subsidiaries pending
or threatened before the Equal Employment Opportunity Commission or any state,
local or foreign agency responsible for the prevention of unlawful employment
practices. Neither the Company nor any Company Subsidiary has received any
notice from any national, state, local or foreign agency responsible for the
enforcement of labor or employment laws of an intention to conduct an
investigation of either the Company or the Company Subsidiaries and no such
investigation is in progress. There has been no “mass layoff” or “plant closing”
as defined by the Worker Adjustment and Retraining Notification Act or any

 



--------------------------------------------------------------------------------



 



similar state or local “plant closing” Law with respect to the current or former
employees of the Company or the Company Subsidiaries.
     (v) Customers and Suppliers. Except to the extent affected by late payment
of the amounts due from the Company and requests by certain US distributors for
exclusive distribution rights in certain states that are described on
Schedule 3.1(v), the relationships of each of the Company and Company
Subsidiaries with its material customers and material suppliers are maintained
on commercially reasonable terms. To the Company’s Knowledge and except with
respect to agreements that expire in accordance with their terms, no customer or
supplier of the Company or a Company Subsidiary has any plan or intention to
terminate its agreement with the Company or such Company Subsidiary.
     (w) Accountants. The Company’s accountants, who the Company expects will
render their opinion with respect to the financial statements to be included in
the Company’s Annual Report on Form 10-K for the fiscal year ended March 31,
2009, are, to the Company’s Knowledge, independent accountants as required by
the Securities Act.
     (x) Disclosure. The representations, warranties and written statements
contained in this Agreement and the other Transaction Documents and in the
certificates, exhibits and schedules delivered by the Company to Purchaser
pursuant to this Agreement and the other Transaction Documents do not, and,
assuming the completeness and accuracy of all information provided by the
Purchasers, when filed with the SEC, the Proxy Statement and any other SEC
Reports and all amendments thereto will not, contain any untrue statement of a
material fact, and do not or will not, as the case may be, omit to state a
material fact required to be stated therein or necessary in order to make such
representations, warranties or statements not misleading in light of the
circumstances under which they were made.
     (y) Transfer Taxes. No stock transfer or other taxes (other than income
taxes) are required to be paid in connection with the issuance and sale of any
of the Shares, other than such taxes for which the Company has established
appropriate reserves and intends to pay in full on or before the Closing.
     (z) Private Placement. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares by the
Company to the Purchasers as contemplated hereby.
     (aa) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) of the Exchange Act, and the Company has taken no
action designed to, or which to its Knowledge is likely to have the effect of
terminating the registration of the Common Stock under the Exchange Act. Except
as specified in the SEC Reports filed prior to the date hereof, the Company has
not, in the two years preceding the date hereof, received written notice from
the NYSE Alternext to the effect that the Company is not in compliance with the
listing or maintenance requirements thereof.
     (bb) Investment Company. The Company is not and, immediately after receipt
of payment for the Shares, will not be an Affiliate of, an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 



--------------------------------------------------------------------------------



 



     (cc) Registration Rights. Except as set forth on Schedule 3.1(cc), no
Person has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company.
     (dd) No Integrated Offering. Assuming the accuracy of the Purchasers’
representations and warranties set forth in Section 3.2 and except as
contemplated by this Agreement, neither the Company, nor any of its Affiliates,
nor any Person acting on its or their behalf has, directly or indirectly, made
any offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering of the Shares to be
integrated with prior offerings by the Company for purposes of the Securities
Act any state securities Law or any applicable shareholder approval provisions,
including, without limitation, under the rules and regulations of the NYSE
Alternext.
     (ee) Insurance. The Company and the Company Subsidiaries maintain insurance
coverage with the insurers in such amounts and covering such risks as are
(i) set forth on Schedule 3.1(ee) and (ii) to the Knowledge of the Company, in
accordance with normal industry practice for companies engaged in businesses
similar to that of the Company and the Company Subsidiaries (taking into account
the cost and availability of such insurance).
     (ff) Board Approval. The Board of Directors, by resolutions duly adopted at
a meeting duly called and held and not subsequently rescinded or modified in any
way, has duly (i) determined that this Agreement and the transactions
contemplated hereby are fair to and in the best interests of the Company and its
stockholders, (ii) approved this Agreement and the transactions contemplated
hereby and declared their advisability, (iii) recommended that the stockholders
of the Company approve and adopt all of the proposals set forth in the Proxy
Statement.
     (gg) Environmental Matters. To the Knowledge of the Company, there is no
Proceeding pending or threatened against the Company, any of the Company
Subsidiaries or any of their respective properties under any applicable
environmental Law, and since March 31, 2006, the Company and the Company
Subsidiaries have not received any written notice of any violation or liability
under any applicable environmental Laws from any Person or any Governmental
Entity or of an inquiry, request for information, or demand letter under any
environmental Law relating to operations or properties of the Company or the
Company Subsidiaries. None of the Company, the Company Subsidiaries or their
respective properties or operations is subject to any orders arising under
environmental Laws nor, to the Knowledge of the Company, are there any
Proceedings pending or threatened against the Company or the Company
Subsidiaries under any environmental Law. To the Knowledge of the Company, there
has been no release or threatened release of any hazardous material in violation
of applicable environmental Laws, on, at or beneath any of the property of the
Company or other properties currently or previously owned or operated by the
Company or the Company Subsidiaries. None of the Company or the Company
Subsidiaries has sent or arranged for the disposal of any hazardous material, or
transported any hazardous material in violation of applicable environmental
Laws. The Company has not performed or created any environmental studies,
investigations, reports or assessments since March 31, 2006. None of the Company
and the Company Subsidiaries is required to, or is reasonably expected to, incur
costs or expenses in order to cause their operations or properties to comply
with applicable environmental Laws.

 



--------------------------------------------------------------------------------



 



     (hh) Real Property; Title to Assets. Each parcel of real property owned by
the Company or any Company Subsidiary (i) is owned free and clear of all
material Liens and (ii) is neither subject to any governmental decree or order
to be sold nor is being condemned, expropriated or otherwise taken by any public
authority with or without payment of compensation therefor, nor has any such
condemnation, expropriation or taking been proposed. All current leases and
subleases of real property occupied by the Company are in full force and effect,
are valid and effective in accordance with their respective terms, and there is
not, under any of such leases, any existing default or event of default (or
event which, with notice or lapse of time, or both, would constitute a default)
by the Company or any Company Subsidiary or, to the Company’s Knowledge, by the
other party to such lease or sublease, or person in the chain of title to such
leased premises. To the Knowledge of the Company, there are no contractual or
legal restrictions that preclude or restrict the ability to use any real
property owned or leased by the Company or any Company Subsidiary for the
purposes for which it is currently being used. To the Knowledge of the Company,
there are no latent defects or adverse physical conditions affecting the real
property, and improvements thereon, owned or leased by the Company or any
Company Subsidiary other than those that would not, individually or in the
aggregate, prevent or delay consummation of any of the transactions contemplated
hereby or otherwise prevent or delay the Company from performing its obligations
under this Agreement and would not, individually or in the aggregate, have a
Material Adverse Effect. To the Knowledge of the Company, each of the Company
and the Company Subsidiaries has good and valid title to, or, in the case of
leased properties and assets, valid leasehold or subleasehold interests in, all
of its properties and assets, tangible and intangible, real, personal and mixed,
used or held for use in its business, free and clear of any Liens, except for
such imperfections of title, if any, that would not, individually or in the
aggregate, be reasonably likely to have a Material Adverse Effect.
     (ii) Board Composition. Immediately upon execution of this Agreement,
(i) the resignations of the Company Directors will be accepted by the Company
and will constitute valid and effective resignations of the Company Directors
from the Board of Directors, and the Interim Purchaser Directors’ election to
the Board of Directors will be effective, and (ii) assuming the Company
Stockholder Approval is obtained, the Purchaser Directors will, at the
Conversion, be the sole members of the Board of Directors, and will have been
duly and validly elected as the sole members of the Board of Directors in
accordance with applicable Law and the Company’s organizational documents, and
the resignations of the directors comprising the Board of Directors immediately
prior to the election of the Purchaser Directors at the Company Stockholder
Meeting will have been accepted by the Company and constitute valid and
effective resignations of such directors from the Board of Directors.
     (jj) Anti-Takeover. Each of the Company and the Board of Directors has
taken all actions necessary and within its authority (i) such that no
restrictive provision of any “fair price,” “moratorium,” “control share
acquisition,” “business combination,” “stockholder protection,” “interested
stockholder” or other similar anti-takeover statute or regulation, including
Section 203 of the Delaware General Corporation Law, or any restrictive
provision of the Company’s Amended and Restated Certificate of Incorporation or
by-laws is, or at the Conversion will be, applicable to the Company, the
Purchasers, the Securities or any other transaction contemplated by this
Agreement or the Transaction Documents and (ii) so that the Purchasers, and
their respective Affiliates, will not be prohibited by applicable Law or any
provision of the

 



--------------------------------------------------------------------------------



 



Company’s Amended and Restated Certificate of Incorporation or by-laws from
voting Shares beneficially owned by them at the Company Stockholders Meeting.
     (kk) Fees. Except for fees payable to Miller Buckfire & Co., Inc., which
fees shall not exceed $500,000 plus reasonable out of pocket expenses including
counsel fees, and except as described in Section 5.2, the Company is not
obligated to pay any brokers, finders or financial advisory fees or commissions
to any underwriter, broker, agent or other Representative in connection with the
transactions contemplated hereby.
     3.2 Representations and Warranties of the Purchasers
     Each Purchaser hereby, severally and not jointly, represents and warrants
to the Company as follows:
     (a) Organization; Authority; Enforceability. Such Purchaser, if an entity,
is an entity duly organized, validly existing and in good standing under the
Laws of the jurisdiction of its organization with the requisite corporate,
partnership or other power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations hereunder and thereunder. Such Purchaser, if not an entity,
has the requisite power, authority and capacity to enter into and to consummate
the transactions contemplated by the Transaction Documents and otherwise to
carry out his obligations hereunder and thereunder. The purchase by such
Purchaser of the Shares hereunder has been duly authorized by all necessary
action on the part of such Purchaser. This Agreement has been duly and validly
executed and delivered by such Purchaser and constitutes the valid and binding
obligation of such Purchaser, enforceable against such Purchaser in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar Laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at Law or in equity).
     (b) Acquisition for Investment. The Shares to be acquired under this
Agreement are being acquired by each of the Purchasers solely for its own
account, for present investment and not with a view toward resale or other
distribution (within the meaning of the Securities Act) in violation of the
Securities Act; provided, however, that the disposition of an Purchaser’s
property shall at all times be under its control.
     (c) Purchaser Status. At the time such Purchaser was offered the Shares, it
was, and at the date hereof it is, an “accredited investor” as defined in Rule
501(a) under the Securities Act. Such Purchaser is not a broker-dealer
registered under Section 15(a) of the Exchange Act, or a member of The Financial
Industry Regulatory Authority or an entity engaged in the business of being a
broker dealer.
     (d) Experience of Such Purchaser. Such Purchaser, either alone or together
with its Representatives has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Shares, and has so evaluated the
merits and risks of such investment. Such Purchaser

 



--------------------------------------------------------------------------------



 



understands that it must bear the economic risk of this investment in the Shares
indefinitely, and is able to bear such risk and is able to afford a complete
loss of such investment.
     (e) Access to Information. Such Purchaser acknowledges that it has reviewed
the Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
Representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares;
(ii) access to information about the Company and the Subsidiaries and their
respective financial condition, results of operations, business, properties,
management and prospects sufficient to enable it to evaluate its investment; and
(iii) the opportunity to obtain such additional information that the Company
possesses or can acquire without unreasonable effort or expense that is
necessary to make an informed investment decision with respect to the
investment. Each Purchaser represents and warrants that it is not relying on any
information, statements, representations or warranties furnished or made by any
Person other than the representations and warranties set forth in the
Transaction Documents, provided, however, that neither such inquiries nor any
other investigation conducted by or on behalf of such Purchaser or its
Representatives shall modify, amend or affect such Purchaser’s right to rely on
the representations and warranties contained in the Transaction Documents.
     (f) Restricted Shares. Such Purchaser understands that the Shares are
characterized as “restricted securities” as such term is defined in Rule 144
under the Securities Act, that such shares have not been registered and, except
as provided in this Agreement, the Company will not be required to effect any
registration under the Securities Act or any state securities Law with respect
to such Shares, that such Shares will be issued in reliance upon exemptions
contained in the Securities Act or interpretations thereof and in the applicable
state securities Laws, and that the Purchaser may not sell, offer for sale or
otherwise transfer such Shares unless pursuant to a registration statement or in
a transaction exempt from or not subject to registration under the Securities
Act.
     (g) No Legal, Tax or Investment Advice. Such Purchaser understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Purchaser in connection with the purchase of the Shares
constitutes legal, tax or investment advice. Such Purchaser has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Shares.
     (h) Litigation. There is no Proceeding pending, or, to the actual knowledge
of such Purchaser, threatened, against such Purchaser that would give any third
party the right to enjoin or rescind the transactions contemplated by this
Agreement or otherwise prevent such Purchaser from complying with the terms and
provisions of this Agreement.
     (i) No Brokers/Finders. Other than Ladenburg Thalmann & Co. Inc., no agent,
broker, Person or firm acting on behalf of such Purchaser is, or shall be,
entitled to any broker’s fees, finder’s fees or commissions from such Purchaser
or any of the other parties hereto in connection with this Agreement or any of
the transactions contemplated hereby.
     (j) Noncontravention. The execution and delivery of this Agreement do not,
and the consummation of the transactions contemplated by this Agreement will
not: (i) conflict with any

 



--------------------------------------------------------------------------------



 



of the provisions of the certificate or articles of incorporation or by-laws (or
comparable documents) of such Purchaser, in each case as amended to the date of
this Agreement, (ii) except as set forth on Schedule 3.1(e), conflict with,
violate or result in the breach of the terms, conditions or provisions of or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give rise to any Lien (affecting property of
such Purchaser), right of termination, acceleration or cancellation under, or
modify or trigger a change in the rights or obligations of another party under,
any agreement, lease, mortgage, license, indenture, instrument or other contract
to which such Purchaser is a party or by which any of its respective properties
or assets are bound, or (c) result in a violation of any Law (including, without
limitation, assuming the accuracy of the representations and warranties of the
Company set forth in Section 3.1 hereof, federal and state securities Laws)
applicable thereto or by which any of its properties or assets are bound, in
each case, that would adversely affect the ability of such Purchaser to carry
out its obligations under, and to consummate the transactions contemplated by,
this Agreement.
     (k) No Undisclosed Relationships. Except in connection with the
transactions contemplated by this Agreement or as otherwise disclosed to the
Company, no Purchaser has entered into any agreement, understanding,
undertaking, arrangement or the like with any Person who is an employee,
director or officer of the Company (or a Representative or Affiliate of any of
the foregoing) with respect to the transactions contemplated hereby or the
ongoing business of the Company.
ARTICLE 4
COVENANTS
     4.1 Filings and Public Disclosure by the Company. The Company shall:
     (a) file a Form D with respect to the Securities issued at the Closing as
and when required under Regulation D and provide a copy thereof to the Purchaser
Majority promptly after such filing;
     (b) at or prior to the Closing, take such action as the Company reasonably
determines upon the advice of counsel is necessary to qualify the Securities for
sale under applicable state or “blue-sky” Laws or obtain an exemption therefrom,
and shall promptly provide evidence of any such action to the Purchaser Majority
at the Purchaser Majority’s request; and
     (c) (i) on or prior to 8:30 a.m. (eastern time) on the first Business Day
following the date hereof, issue a press release disclosing the material terms
of this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby, and (ii) on or prior to 5:00 p.m. (eastern
time) on the first Business Day following the date hereof, file with the SEC a
Current Report on Form 8-K disclosing the material terms of and including as
exhibits this Agreement and the other Transaction Documents and the transactions
contemplated hereby and thereby; provided, however, that the Purchaser Majority
shall have a reasonable opportunity to review and comment on any such press
release or Form 8-K prior to the issuance or filing thereof, and no such press
release or Form 8-K shall be issued or filed by the Company without the
Purchaser Majority’s prior written consent (which consent shall not be
unreasonably withheld, conditioned or delayed), unless such issuance or filing
is required by Law; and

 



--------------------------------------------------------------------------------



 



provided, further, that if the Company fails to issue a press release disclosing
the material terms of this Agreement and the other Transaction Documents within
the time frames described herein, any Purchaser may issue a press release
disclosing such information without any notice to or consent by the Company.
Thereafter, the Company agrees that no public release or announcement concerning
the transactions contemplated hereby shall be issued by it without the prior
written consent of the Purchaser Majority (which consent shall not be
unreasonably withheld, conditioned or delayed), unless the release or
announcement is required by Law. Purchaser Majority shall have a reasonable
opportunity to review and comment on any public release or announcement
concerning the transactions contemplated hereby prior to the issuance or filing
thereof.
     4.2 Use of Proceeds. The Company shall use the proceeds from the sale of
the Securities for working capital and general corporate purposes, including,
without limitation, payment of obligations due and payment of costs associated
with the transactions contemplated by this Agreement.
     4.3 Proxy Statement. (a) As promptly as reasonably practicable after the
date hereof, the Company shall prepare and file with the SEC the Proxy
Statement; provided that the Company shall consult with the Purchaser Majority
and provide the Purchaser Majority and its counsel, which, at Closing, shall be
engaged by the Company as the Company’s co-counsel, a reasonable opportunity to
review and comment on such Proxy Statement (and any amendments or supplements
thereto), and shall reasonably consider such comments of the Purchaser Majority,
prior to filing. The parties shall reasonably cooperate with each other in the
preparation of the Proxy Statement and to have such document cleared by the SEC
as promptly as reasonably practicable after such filing. Each Purchaser shall
furnish to the Company the information relating to it that is required by the
rules and regulations promulgated by the SEC under the Exchange Act for
inclusion in the Proxy Statement. The Company shall apply reasonable best
efforts to cause the Proxy Statement to be mailed to the holders of Securities
as promptly as practicable upon the earlier of (x) receiving notification that
the SEC is not reviewing the Proxy Statement and (y) the conclusion of any SEC
review of the Proxy Statement. The Company shall promptly provide copies,
consult with the Purchaser Majority and prepare written responses with respect
to any written comments received from the SEC with respect to the Proxy
Statement and advise the Purchaser Majority of any oral comments received from
the SEC. The Company shall cause the Proxy Statement to comply as to form with
the rules and regulations promulgated by the SEC under the Exchange Act.
     (b) The Company shall make all necessary filings with respect to the
transactions contemplated thereby under the Exchange Act and the rules and
regulations thereunder. The Company will advise the Purchaser Majority, promptly
after it receives notice thereof, of any request by the SEC for any amendment of
or supplement to the Proxy Statement or comments thereon and responses thereto
or requests by the SEC for additional information. The Company shall provide the
Purchaser Majority and its counsel a reasonable opportunity to review and
comment on any such comments and any amendment or supplement to the Proxy
Statement made in response thereto and the Company shall reasonably consider the
Purchaser Majority’s and its counsel’s comments prior to filing. If at any time
prior to the Effective Time, any information relating to the Purchasers or the
Company, or any of their respective Affiliates, officers or directors, should be
discovered by the Purchasers or the Company that should be set

 



--------------------------------------------------------------------------------



 



forth in an amendment or supplement to the Proxy Statement, so that such
documents would not include any misstatement of a material fact or omit to state
any material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, the party which
discovers such information shall promptly notify the other parties hereto and an
appropriate amendment or supplement describing such information shall be
promptly filed with the SEC and, to the extent required by applicable Law,
disseminated to the holders of the Securities.
     (c) The Company shall, acting through the Board of Directors, cause the
Company Stockholders Meeting to be duly called and held as soon as reasonably
practicable following the commencement of the mailing of the Proxy Statement to
the stockholders of the Company for the purpose of obtaining the Company
Stockholder Approval.
     (d) Each Purchaser and any of its Affiliates shall vote all shares of
Common Stock or Series A Preferred Stock owned or beneficially owned by it in
favor of all the matters set forth in the Proxy Statement.
     4.4 Board Composition. The Company shall use its reasonable best efforts to
take, or cause to be taken, all appropriate action, do or cause to be done all
things necessary, proper or advisable, and execute and deliver such resolutions,
documents and other papers, as may be required to (a) maintain the service of
the current directors (other than the Company Directors) of the Board of
Directors, and refrain from taking any action that would impair such continued
service, until the Purchaser Directors are duly elected at the Company
Stockholders Meeting, (b) effective at the Conversion, fix the number of total
directors comprising the Board of Directors at a number determined by the
Purchaser Majority prior to the mailing of the Proxy Statement to the
stockholders of the Company and cause the Purchaser Directors to comprise the
sole members of the Board of Directors.
     4.5 Transfer Restrictions.
     (a) The Purchasers covenant that the Securities will only be disposed of
(i) pursuant to an effective registration statement under, and in compliance
with the requirements of, the Securities Act or (ii) pursuant to an available
exemption from the registration requirements of the Securities Act, and in
compliance with any applicable state securities Laws. Notwithstanding the
foregoing, the Company hereby consents to and agrees to register on the books of
the Company and with the Transfer Agent, any transfer of Securities by a
Purchaser to an Affiliate of such Purchaser, provided that the transferee
certifies to the Company that it is an “accredited investor” as defined in Rule
501(a) under the Securities Act and provided that such Affiliate does not
request removal of any existing notation or legend restricting transfer of such
Securities as specified by subsection (b) below.
     (b) Each Purchaser, on behalf of itself and any transferee contemplated by
the provisions of subsection (a) above, agrees, so long as is required by this
Section 4.5(b), the Securities shall be registered in the name of such
Purchaser, and may bear the following legend:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE

 



--------------------------------------------------------------------------------



 



SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
     (c) The legends and restrictions imposed by Section 4.5(b) shall cease and
terminate when (i) any such Securities are sold or otherwise disposed of
pursuant to an effective registration statement or are sold or otherwise
disposed of in a transaction which does not require that the Securities
transferred bear the legends set forth in Section 4.5(b), or (ii) the Securities
cease to be “restricted securities” as defined by Rule 144(a)(3) under the
Securities Act. Whenever the restrictions imposed by Section 4.5(b) shall
terminate, as herein provided, to the extent that such Securities are in
certificated form, the holder of such Securities shall be entitled to receive
from the Company, without expense, a new certificate not bearing the restrictive
legend set forth above and not containing any other reference to the
restrictions imposed by Section 4.5(b).
     4.6 Furnishing of Information. Until the date that any Purchaser owning
Securities may sell all of them under Rule 144 of the Securities Act (or any
successor provision), the Company covenants to apply reasonable efforts to
timely file (or obtain extensions in respect thereof and file within the
applicable grace period) all reports required to be filed by the Company after
the date hereof pursuant to the Exchange Act.
     4.7 Indemnification.
     (a) Survival of Representations, Warranties and Agreements. Subject to the
limitations set forth in Section 4.7(c) of this Agreement, all representations,
warranties, covenants and agreements of the parties to this Agreement and in any
certificate or other document furnished by Company under Section 2.2 shall
survive execution, delivery and performance of this Agreement for a period of
eighteen (18) months following Closing, and notice of any Indemnifiable Claim
(as defined in Section 4.7(b)) must be given prior to the expiration of such
eighteen (18) month period (any such Indemnifiable Claim not so noticed shall be
released and the Indemnifying Party shall have no liability or obligation with
respect thereto).
     (b) Indemnification by the Company. The Company shall indemnify, save and
hold harmless each Purchaser, the officers, directors, partners, members, agents
and employees of each of them, each Person who controls any such Purchaser
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) and the officers, directors, partners,

 



--------------------------------------------------------------------------------



 



members, agents and employees of each such controlling Person, and all of their
respective heirs, successors, legal administrators and permitted assigns, to the
fullest extent permitted by applicable Law, from and against any and all Losses,
as incurred, joint or several, as incurred by any or all such Indemnified
Parties, arising out of or relating to (i) any material misrepresentation,
inaccuracy or breach of any representation or warranty made by the Company in
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby (it being understood that such representations
and warranties shall be interpreted without giving effect to any limitations or
qualifications as to “materiality” or “Material Adverse Effect”, as set forth
therein), (ii) any material breach or nonperformance of any covenant, agreement
or obligation of the Company contained in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby or (iii) any
cause of action, suit or claim brought or made against such Indemnified Party by
a third party (including for these purposes a derivative action brought on
behalf of the Company but not including Losses arising from a breach of
fiduciary duty by the applicable Indemnified Party), arising out of or resulting
from the Company’s execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; provided, however, that nothing herein shall
diminish in any way any existing rights of the Company’s officers and directors
to indemnification or to advancement of legal fees in connection with claims
arising out of their service as officers or directors of the Company.
     (c) Limitations on Indemnity. No Indemnified Party shall be entitled to
indemnification with respect to any Indemnifiable Claim under this Section 4.7,
unless the amount of Loss with respect to an Indemnifiable Claim exceeds
$50,000. Notwithstanding anything to the contrary set forth in this Agreement,
(i) the Company’s maximum liability with respect to Indemnifiable Claims shall
not exceed $15,000,000 and (ii) a Purchaser’s maximum liability with respect to
Indemnifiable Claims shall be such Purchaser’s share of the Purchase Price as
set forth on Schedule I.
     (d) Indemnification by the Purchasers. Each Purchaser shall, severally but
not jointly, indemnify, save and hold harmless the Company and its officers,
directors, agents and employees, to the fullest extent permitted by applicable
Law, from and against any and all Losses, as incurred, joint or several, as
incurred by any or all such Indemnified Parties, arising out of or relating to
(i) any material misrepresentation, inaccuracy or breach of any representation
or warranty made by such Purchaser in the Transaction Documents or any other
certificate, instrument or document contemplated hereby or thereby (it being
understood that such representations and warranties shall be interpreted without
giving effect to any limitations or qualifications as to “materiality” or
“Material Adverse Effect”, as set forth therein) or (ii) any material breach or
non-performance of any covenant, agreement or obligation of such Purchaser
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby.
     (e) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity under
Section 4.7(b) or Section 4.7(d) (an “Indemnified Party”), such Indemnified
Party shall promptly notify the Person required to indemnify under this
Section 4.7 (an “Indemnifying Party”) in writing, and the Indemnifying Party
shall assume the defense thereof, as incurred, including the employment of
counsel reasonably satisfactory to the Indemnified Party (who shall not, without
the consent of the

 



--------------------------------------------------------------------------------



 



Indemnified Party, be counsel to the Indemnifying Party) and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
other than as provided in Section 4.7(a) the failure of any Indemnified Party to
give such notice shall not relieve the Indemnifying Party of its obligations or
liabilities pursuant to this Section 4.7, except (and only) to the extent that
its ability to defend such matter has been materially prejudiced; and provided,
further, that such failure to notify the Indemnifying Party shall not relieve it
from any liability that it may have to an Indemnified Party otherwise than under
this Section 4.7. An Indemnified Party shall have the right to employ separate
counsel in any such Proceeding and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of such
Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed in
writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such Proceeding or to employ counsel
reasonably satisfactory to such Indemnified Party in any such Proceeding;
(iii) the Indemnified Party shall have reasonably concluded that there may be
legal defenses available to it that are different from or in addition to those
available to the Indemnifying Party; or (iv) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and the reasonable fees and expenses of separate counsel shall be at the expense
of the Indemnifying Party). The Indemnifying Party shall not be liable for any
settlement of any such Proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
Indemnifying Party agrees to indemnify each Indemnified Party from and against
any Losses by reason of such settlement or judgment. Notwithstanding the
foregoing sentence, if at any time an Indemnified Party shall have requested
that an Indemnifying Party reimburse the Indemnified Party for fees and expenses
of counsel as contemplated by this Section 4.7(e), the Indemnifying Party shall
be liable for any settlement of any proceeding effected without its written
consent if (i) such settlement is entered into more than thirty (30) days after
receipt by the Indemnifying Party of such request and (ii) the Indemnifying
Party shall not have reimbursed the Indemnified Party in accordance with such
request prior to the date of such settlement. No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is or could have been a party and indemnification could have been sought
hereunder by such Indemnified Party, unless such settlement (x) includes an
unconditional release of such Indemnified Party, in form and substance
reasonably satisfactory to such Indemnified Party, from all liability on claims
that are the subject matter of such proceeding and (y) does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Party. All reasonable fees and expenses of the
Indemnified Party (including reasonable fees and expenses to the extent incurred
in connection with investigating or preparing to defend such Proceeding in a
manner not inconsistent with this Section) shall be paid to the Indemnified
Party, as incurred, within twenty (20) Business Days of written notice thereof
to the Indemnifying Party.
     (f) Contribution. If a claim for indemnification under Section 4.7(b) or
Section 4.7(d) is unavailable to an Indemnified Party (by reason of public
policy or otherwise) or insufficient in respect of any Losses, then each
Indemnifying Party, in lieu of indemnifying such

 



--------------------------------------------------------------------------------



 



Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by or on behalf of, such Indemnifying Party or Indemnified
Party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action, statement or omission. The amount
paid or payable by a party as a result of any Losses shall be deemed to include,
subject to the limitations set forth in Section 4.7(c), any reasonable
attorneys’ or other reasonable fees or expenses incurred by such party in
connection with any Proceeding. The parties hereto agree that it would not be
just and equitable if contribution pursuant to this Section 4.7(f) were
determined by pro rata allocation or by any other method of allocation that does
not take into account the equitable considerations referred to in the
immediately preceding paragraph. Notwithstanding the provisions of this
Section 4.7(f), no Purchaser shall be required to contribute, in the aggregate,
any amount in excess of the amount by which the proceeds actually received by
such Purchaser from the sale of the Securities subject to the Proceeding exceeds
the amount of any damages that such Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation
     (g) REMEDIES EXCLUSIVE; LIMITATION ON DAMAGES. THE REMEDIES PROVIDED FOR IN
THIS ARTICLE IV (AND ANY INDEMNIFICATION OBLIGATIONS OF THE PARTIES SET FORTH
ELSEWHERE IN THIS AGREEMENT) SHALL CONSTITUTE THE SOLE AND EXCLUSIVE REMEDIES
FOR ANY CLAIMS MADE FOR BREACH OF THIS AGREEMENT (INCLUDING BREACH OF
REPRESENTATIONS AND WARRANTIES) OR IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT FOR CLAIMS ARISING OUT OF ANY BREACH OF THIS ARTICLE
IV (OR ANY OTHER INDEMNIFICATION PROVISIONS SET FORTH IN THIS AGREEMENT) OR
CLAIMS BASED ON FRAUD. EACH PARTY HEREBY WAIVES ANY PROVISION OF LAW TO THE
EXTENT THAT IT WOULD LIMIT OR RESTRICT THE AGREEMENT CONTAINED IN THIS SECTION
4.7(g). NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, NO
PARTY OR ITS AFFILIATES SHALL SEEK OR BE LIABLE FOR PUNITIVE DAMAGES OR
CONSEQUENTIAL DAMAGES (OTHER THAN PUNITIVE DAMAGES OR CONSEQUENTIAL DAMAGES
RECOVERED AGAINST AN INDEMNIFIED PARTY WITH RESPECT TO AN INDEMNIFIED
THIRD-PARTY CLAIM AGAINST SUCH INDEMNIFIED PARTY).
     4.8 Termination of Credit Facility. Each of the Company and the Frost
Nevada Investments Trust hereby agrees that simultaneously with the funding of
the promissory note described in Section 2.3(b), the Credit Agreement, dated
October 22, 2007, by and between the Company and the Frost Nevada Investments
Trust (“Frost Credit Agreement”), is hereby terminated without any further
action by either of the parties thereto; provided, however, that,

 



--------------------------------------------------------------------------------



 



unless such funding does not occur on or before Tuesday, October 14, 2008, the
Company shall continue to forbear from pursuing any rights it may have, and
shall not make a borrowing request under the Frost Credit Agreement. The Company
hereby releases and discharges, and shall cause its Affiliates to release and
discharge, effective immediately upon termination of the Frost Credit Agreement
in accordance with this Section 4.8, Frost Nevada Investments Trust and its
Affiliates from any and all claims, causes of action, costs, expenses or damages
arising on or before the date hereof and related to the Frost Credit Agreement.
     4.9 Conduct of Business Pending Conversion.
     (a) The Company covenants and agrees that, during the period from the date
hereof to the Conversion Date (except as otherwise expressly provided by the
terms of this Agreement and Schedule 3.1(i)(ii)): (x) the businesses of the
Company and the Company Subsidiaries shall be conducted in the ordinary course
of business and in a manner consistent with past practice and (y) the Company
shall use reasonable best efforts consistent with the foregoing to preserve
substantially intact the business organization of the Company and the Company
Subsidiaries, to keep available the services of the present officers and key
employees of the Company and the Company Subsidiaries and to preserve the
present relationships of the Company and the Company Subsidiaries with Persons
with which the Company or any of the Company Subsidiaries has significant
business relations. Without limiting the generality of the foregoing, neither
the Company nor any of the Company Subsidiaries shall (except as otherwise
expressly provided by the terms of this Agreement), between the date of this
Agreement and the Conversion Date, directly or indirectly do, any of the
following without the prior written consent of the Purchaser Majority:
          (i) amend or otherwise make any change in any of the organizational
documents of the Company or a Company Subsidiary;
          (ii) issue, sell, pledge, dispose of, grant or encumber, or authorize
the issuance, sale, pledge, disposition, grant or encumbrance of, (A) any shares
of capital stock (other than upon the exercise of options to purchase shares of
Common Stock outstanding on the date hereof in accordance with the Plans) or
other equity securities, restricted or performance stock award or grant any
option, warrant, restricted stock or performance unit, stock appreciation or
depreciation right or other right to acquire any capital stock or other equity
securities or issue any security convertible into or exchangeable for such
securities or alter in any way any its outstanding securities or make any change
in outstanding shares of capital stock or other ownership interests or its
capitalization, whether by reason of a reclassification, recapitalization, stock
split or combination, exchange or readjustment of shares, stock dividend or
otherwise or (B) any assets of the Company or any Company Subsidiary, except in
the ordinary course of business consistent with past practice, or pursuant to
obligations in existence prior to the execution of this Agreement under a
Material Contract that was included as an exhibit to a SEC Report or that were
disclosed in writing to the Purchasers prior to the execution of this Agreement;
          (iii) reclassify, combine, split, subdivide or redeem, or purchase or
otherwise acquire, directly or indirectly, any of its capital stock;

 



--------------------------------------------------------------------------------



 



          (iv) make, including by merger, consolidation, business combination or
otherwise, any sale, assignment, transfer, abandonment, sublease, license or
other conveyance of its assets, property, intellectual property or other
material rights or any part thereof, including the sale of any Company
Subsidiary, or any division or brand of the Company or any Company Subsidiary,
other than sales of inventory in the ordinary course of business consistent with
past practice;
          (v) subject any of its or the Company Subsidiaries’ material assets,
properties or rights or any part thereof, to any Lien or suffer such to exist
(except for such as exist on the date hereof that were disclosed in writing to
the Purchasers prior to the date hereof);
          (vi) redeem, retire, purchase or otherwise acquire, directly or
indirectly, any shares of the capital stock, membership interests or partnership
interests or other ownership interests of the Company and the Company
Subsidiaries or declare, set aside or pay any dividends or other distribution in
respect of such shares or interests;
          (vii) (A) acquire any corporation, partnership, other business
organization or any division thereof in any transaction or series of related
transactions (including by merger, consolidation or acquisition of stock or
assets or any other business combination); (B) acquire assets outside of the
ordinary course of business consistent with past practice from any Person for
consideration in excess of $25,000 individually or $50,000 in the aggregate,
other than any such acquisitions required under the terms of any Material
Contract in effect as of the date hereof (including by merger, consolidation, or
acquisition of stock or assets or any other business combination); (C) incur any
indebtedness for borrowed money or issue any debt securities or assume,
guarantee or endorse, or otherwise become responsible for, the obligations of
any Person, or make any loans or advances or grant any security interest in any
of its assets; or (D) authorize, or make any commitment with respect to any
capital expenditure that is in excess of $50,000; or enter into or amend any
agreement, commitment or arrangement with respect to any matter set forth in
this Section 4.10(a)(vii);
          (viii) amend or modify in any material respect or terminate or (other
than in the ordinary course of business and consistent with past practice) enter
into any Material Contract, cancel, modify in any material respect or waive any
debts or claims held by the Company or any Company Subsidiary or waive any
rights having in each case a value in excess of $50,000;
          (ix) hire any additional employees or increase the compensation
payable or to become payable or the benefits provided to its directors, officers
or employees, except for increases in the ordinary course of business and
consistent with past practice in salaries or wages of employees of the Company
or any Company Subsidiary who are not directors or officers of the Company, or
grant any severance or termination pay to, or enter into any employment or
severance agreement with, any director, officer or other employee of the Company
or of any Company Subsidiary, or establish, adopt, enter into or amend any
collective bargaining, bonus, profit-sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer or employee;

 



--------------------------------------------------------------------------------



 



          (x) (A) exercise its discretion with respect to or otherwise
voluntarily accelerate the vesting of any Company stock option as a result of
the consummation of the transactions contemplated hereby, any other change of
control of the Company (as defined in the Plans) or otherwise; or (B) exercise
its discretion with respect to or otherwise amend, modify or supplement any
Plan;
          (xi) fail to keep in full force and effect insurance materially
comparable in amount and scope to coverage maintained as of the date hereof;
          (xii) pay (other than with respect to compensatory payments to current
or former employees, officers, consultants or directors, in each case (A) in the
ordinary course of business consistent with past practice, (B) as required under
agreements in effect as of the date hereof or (C) which have been accrued for on
the Company’s balance sheet), lend or advance any amount to, or sell, transfer
or lease any properties or assets to, or enter into any agreement or arrangement
with, any of its Affiliates (other than Company Subsidiaries);
          (xiii) make any change in any method of accounting or accounting
principle, method, estimate or practice except for any such change required by
reason of a concurrent change in U.S. GAAP or applicable Law, or write off as
uncollectible any accounts receivable except in the ordinary course of business
and consistent with past practice;
          (xiv) settle, release or forgive any material claim or litigation or
waive any right thereto (any claim or litigation involving less than $25,000
being understood not to be material) in excess of $25,000;
          (xv) create any new subsidiaries;
          (xvi) make any tax election or settle or compromise any United States
federal, state, local or non-United States income tax liability;
          (xvii) pay, discharge or satisfy any claim, liability or obligation
(absolute, accrued, asserted or unasserted, contingent or otherwise), other than
in the ordinary course of business and consistent with past practice;
          (xviii) commence or settle any Proceeding;
          (xix) fail to take reasonable steps to prevent any item of the
Company’s intellectual property from lapsing or being abandoned, dedicated, or
disclaimed or to perform or make any applicable filings, recordings or other
similar actions or filings, or fail to pay all required fees and taxes required
or advisable to maintain and protect its interest in each and every item of the
Company’s intellectual property;
          (xx) fail to make in a timely manner any filings with the SEC required
under the Securities Act or the Exchange Act or the rules and regulations
promulgated thereunder; or
          (xxi) announce any intention, enter into any agreement or otherwise
make a commitment, to do any of the foregoing.

 



--------------------------------------------------------------------------------



 



     (b) Nothing contained in this Agreement shall give to a Purchaser, directly
or indirectly, rights to control or direct the operations of the Company or the
Company Subsidiaries prior to the Closing Date. Prior to the Conversion Date,
the Company and the Company Subsidiaries shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision of its
and the Company Subsidiaries’ operations.
     4.10 Regulatory and Other Authorizations; Notices and Consents. The Company
shall use reasonable best efforts to obtain all authorizations, consents, orders
and approvals of all Governmental Entities and officials that may be or become
necessary for its execution and delivery of, and the performance of its
obligations pursuant to, this Agreement and the Transaction Documents. The
Company shall promptly give such notices to, and make such filings with, third
parties and use reasonable efforts to obtain such third party consents, in each
case as the Purchaser Majority may in its sole discretion deem necessary or
desirable in connection with the transactions contemplated by this Agreement.
The Company and the Purchasers agree that, in the event that any consent,
approval or authorization necessary or desirable to preserve for the Company or
any Company Subsidiary any right or benefit under any lease, license, contract,
commitment or other agreement or arrangement to which the Company or any Company
Subsidiary is a party is not obtained prior to the Closing, the Company will,
subsequent to the Closing, cooperate with the Purchasers, the Company or any
such Company Subsidiary in attempting to obtain such consent, approval or
authorization as promptly thereafter as practicable.
     4.11 NYSE Alternext Listing. If the Common Stock is listed on the NYSE
Alternext, the Company shall promptly prepare and submit to the NYSE Alternext a
listing application covering the Underlying Shares and shall apply reasonable
best efforts to obtain, prior to the Conversion Date, approval for the listing
of such Underlying Shares, and Purchasers shall cooperate with the Company with
respect to such listing. The Company shall promptly (within twenty-four
(24) hours) inform the Purchasers if it receives any communication from the NYSE
Alternext regarding the delisting of the Common Stock, and shall consult with
the Purchaser Majority and provide the Purchaser Majority and its counsel a
reasonable opportunity to review and comment on any proposed written responses
to the NYSE Alternext, and shall reasonably consider such comments of the
Purchaser Majority prior to responding, and provide the Purchaser Majority and
its counsel reasonable opportunity to participate in any discussions or meetings
with the NYSE Alternext.
     4.12 Cooperation. The Purchasers shall cooperate with the Company following
the Closing in the Company’s filings and applications required as a result of
this Agreement and the transactions contemplated hereby, including providing the
necessary information and consents required to the Company to complete all
licensing requirements, including TTB disclosures and applications and other
Federal and state filings.
     4.13 Right of First Offer. (a) On the terms and subject to the conditions
of this Section 4.13 and applicable securities Laws, if the Company proposes to
offer or sell any Common Stock, or any securities convertible into or
exercisable for Common Stock (“New Securities”), the Company shall first offer
such New Securities to each Purchaser, or any of such Purchaser’s permitted
transferees or assigns, that owns shares of Common Stock issued pursuant

 



--------------------------------------------------------------------------------



 



to this Agreement as of the date of the issuance of such New Securities (a
“Qualifying Purchaser”) as follows:
          (i) The Company shall give notice (the “Offer Notice”) to each
Qualifying Purchaser, stating (i) the Company’s bona fide intention to offer
such New Securities, (ii) the number of such New Securities to be offered, and
(iii) the price and terms, if any, upon which the Company proposes to offer such
New Securities.
          (ii) By notification to the Company within twenty (20) days after the
Offer Notice is given, each Qualifying Purchaser may elect to purchase or
otherwise acquire, at the price and on the terms specified in the Offer Notice,
up to that portion of such New Securities that equals the proportion that the
Common Stock held by such Qualifying Purchaser or that would be held by such
Qualifying Purchaser upon conversion, on the date of the Offer Notice, of any
securities of the Company that are convertible into, or exercisable for, shares
of Common Stock, that are beneficially owned by such Qualifying Purchaser, at
such time bears to the total shares of Common Stock of the Company then
outstanding (assuming full conversion and/or exercise, as applicable, of all
outstanding options, warrants and convertible securities). The closing of any
sale pursuant to this Section 4.13 shall occur within the later of ninety
(90) days of the date that the Offer Notice is given and the date of initial
sale of New Securities pursuant to this Section 4.13.
     (b) The Company may, during the one hundred and twenty (120) day period
following the expiration of the period provided in Section 4.13(a)(ii), offer
and sell the remaining unsubscribed portion of such New Securities to any
persons or entities at a price not less than, and upon terms no more favorable
to the offeree than, those specified in the Offer Notice. If the Company does
not enter into an agreement for the sale of the New Securities within such
period, or if such agreement is not consummated within sixty (60) days of the
execution thereof, the right provided hereunder shall be deemed to be revived
and such New Securities shall not be offered unless first reoffered to the
Qualifying Purchasers in accordance with this Section 4.13. The rights of first
offer in this Section 4.13 shall not be applicable to New Securities issued:
(i)  as a dividend or distribution on Common Stock; (ii) by reason of a
dividend, stock split, split-up or other distribution on shares of Common Stock;
(iii) to employees or directors of, or consultants or advisors to, the Company
or any of the Company Subsidiaries pursuant to a plan, agreement or arrangement
approved by the Board of Directors; (iv) upon the exercise or conversion of
securities outstanding as of the date hereof; (v) to banks, equipment lessors or
other financial institutions, or to real property lessors, pursuant to a debt
financing, equipment leasing or real property leasing transaction approved by
the Board of Directors; (vi) to suppliers or third party service providers in
connection with the provision of goods or services pursuant to transactions
approved by the Board of Directors; (vii) pursuant to the acquisition of another
corporation by the Company by merger, purchase of assets or other reorganization
or to a joint venture agreement, provided, that such issuances are approved by
the Board of Directors; (viii) in connection with collaboration or strategic
partnerships approved by the Board of Directors and (ix) in a public offering of
the Company’s securities netting proceeds to the Company of at least
$10,000,000.
     4.14 Indemnification of Directors and Officers. For a period of not less
than six years from and after the Closing Date, the certificate of incorporation
and bylaws of the Company shall

 



--------------------------------------------------------------------------------



 



contain provisions no less favorable with respect to indemnification and
advancement of expenses of each person who, on the date hereof, is or was a
current or former director or officer of the Company, for periods at or prior to
the Closing Date, than are set forth in the Company’s Amended and Restated
Certificate of Incorporation and by-laws on the date hereof. Notwithstanding
anything to the contrary set forth in this Agreement (including Section 4.9(a)),
the Company shall, as and in the manner directed in writing by Richard J.
Lampen, purchase directors’ and officers’ insurance in favor of the persons who,
on the date hereof, are or were current or former officers or directors of the
Company, for periods at or prior to the Closing Date, for a period following any
expiration of the policy in effect on the date hereof, provided that the Company
shall not be required to pay more than $175,000 to obtain such policy.
     4.15 Further Action The Company shall apply reasonable best efforts to
take, or cause to be taken, all appropriate action, do or cause to be done all
things necessary, proper or advisable, and to execute and deliver such documents
and other papers, as may be required (a) to carry out the provisions of this
Agreement and the other Transaction Documents and consummate and make effective
the transactions contemplated hereby and thereby, (b) such that no restrictive
provision of any “fair price,” “moratorium,” “control share acquisition,”
“business combination,” “stockholder protection,” “interested stockholder” or
other similar anti-takeover statute or regulation, including Section 203 of the
Delaware General Corporation Law, or any restrictive provision of the Company’s
Amended and Restated Certificate of Incorporation or by-laws is, or at the
Conversion will be, applicable to the Company, the Purchasers, the Securities or
any other transaction contemplated by this Agreement or the Transaction
Documents and (c) so that the Purchasers, and their respective Affiliates, will
not be prohibited by applicable Law or any provision of the Company’s Amended
and Restated Certificate of Incorporation or by-laws from voting Shares
beneficially owned by them at the Company Stockholders Meeting.
ARTICLE 5
MISCELLANEOUS
     5.1 Severability. In the event that any provision of this Agreement becomes
or is declared by a court of competent jurisdiction to be illegal, unenforceable
or void, this Agreement shall continue in full force and effect without said
provision; provided that in such case the parties shall negotiate in good faith
to replace such provision with a new provision which is not illegal,
unenforceable or void, as long as such new provision does not materially change
the economic benefits of this Agreement to the parties.
     5.2 Fees and Expenses. The Company shall pay all costs and expenses that it
incurs in connection with the negotiation, execution, delivery and performance
of this Agreement or the other Transaction Documents and the transactions
contemplated hereby and thereby, which costs and expenses shall be payable only
to Miller Buckfire & Co., Inc., Morris Nichols Arsht & Tunnell LLP, Patterson
Belknap Webb & Tyler LLP and Nixon Peabody LLP. In addition at Closing, the
Company shall pay the Purchasers for all of their respective costs and expenses
(including the fees of Ladenburg Thalmann & Co. Inc., which shall not exceed
$250,000 plus out-of-pocket expenses, and Greenberg Traurig, P.A.) incurred or
to be incurred by the Purchasers in connection with the Purchasers’ due
diligence investigation of the Company and the negotiation, preparation,
execution, delivery and performance of this Agreement and the other Transaction
Documents and the transactions contemplated hereby and thereby. The

 



--------------------------------------------------------------------------------



 



Company shall not be obligated to pay any costs, fees or expenses of any other
financial advisors or legal counsel to any Purchaser.
     5.3 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.
     5.4 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the Purchaser Majority or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought. No waiver of any default
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.
     5.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     5.6 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser Majority (which consent shall
not be unreasonably withheld, conditioned or delayed). From and after the
Closing Date, any Purchaser may assign its rights under this Agreement to any
Person to whom such Purchaser assigns or transfers any Shares, provided (i) such
transferor agrees in writing with the transferee or assignee to assign such
rights, and a copy of such agreement is furnished to the Company after such
assignment, (ii) the Company is furnished with written notice of the name and
address of such transferee or assignee, (iii) following such transfer or
assignment, the further disposition of such Shares by the transferee or assignee
is restricted under the Securities Act and applicable state securities Laws,
(iv) such transferee agrees in writing to be bound, with respect to the
transferred Shares, by the provisions hereof that apply to the “Purchasers” and
(v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all Laws applicable thereto. Nothing in
this Section 5.6 shall be deemed to prohibit or restrict any Purchaser’s right
to, directly or indirectly, sell, pledge, hypothecate, grant a security interest
in, transfer, assign or otherwise dispose of Shares with or without
consideration and whether voluntarily or involuntarily or by operation of Law,
to any Person.
     5.7 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, provided that notwithstanding anything to the contrary set
forth herein, (a) each Qualifying Purchaser is an intended third party

 



--------------------------------------------------------------------------------



 



beneficiary of Section 4.13 and each Qualifying Purchaser may enforce the
provisions of Section 4.13 directly against the parties with obligations
thereunder, (b) each Indemnified Party may enforce the provisions of Section 4.7
directly against the parties with obligations thereunder, (c) the Frost Nevada
Investments Trust is an intended third party beneficiary of Section 4.8 and the
Frost Nevada Investments Trust may enforce the provisions of Section 4.8
directly against the parties with obligations thereunder and (d) each person who
is or was a current or former officer or director of the Company on the date
hereof is an intended third party beneficiary of Section 4.14 and each such
person may enforce the provisions of Section 4.14 directly against the Company.
     5.8 Governing Law; Jurisdiction; Venue. THE CORPORATE LAWS OF THE STATE OF
DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE COMPANY
AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO ANY CHOICE OF LAW OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.
Each party hereby irrevocably submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York located in
New York, New York or the United States District Court for the Southern District
of New York, and any appellate court from any such court (as applicable, a “New
York Court”), in any suit, action or proceeding arising out of or relating to
this Agreement, or for recognition or enforcement of any judgment resulting from
any such suit, action or proceeding, and each party hereby irrevocably and
unconditionally agrees that all claims in respect of any such suit, action or
proceeding may be heard and determined in the New York Court. Each party hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, (i) any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in the New York Court, (ii) the defense of an inconvenient forum
to the maintenance of such suit, action or proceeding in any such court,
(iii) the right to object, with respect to such suit, action or proceeding, that
such court does not have jurisdiction over such party and (iv) all rights to a
trial by jury. Each party irrevocably consents to service of process in any
manner permitted by Law. The foregoing consents to jurisdiction and service of
process shall not constitute general consents to service of process in the State
of New York for any purpose except as relates to this Agreement and the
Transaction Documents, and shall not be deemed to confer rights on any Person
other than the respective parties to this Agreement.
     5.9 Nature of Purchasers’ Obligations and Rights. The obligations of the
Purchasers to pay the Purchase Price are joint and several. Otherwise, the
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Transaction Document. The decision of each Purchaser to
purchase Shares pursuant to this Agreement has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results

 



--------------------------------------------------------------------------------



 



of operations, condition (financial or otherwise) or prospects of the Company
which may have been made or given by any other Purchaser or by any agent or
employee of any other Purchaser, and no Purchaser or any of its agents or
employees shall have any liability to any other Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. Nothing contained herein or in any Transaction Document, and no action
taken by any Purchaser pursuant thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser acknowledges that no
other Purchaser has acted as agent for such Purchaser in connection with making
its investment hereunder and that no other Purchaser will be acting as agent of
such Purchaser in connection with monitoring its investment hereunder. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement or out of
the other Transaction Documents, and it shall not be necessary for any other
Purchaser to be joined as an additional party in any proceeding for such
purpose.
     5.10 Notices. Any notice, demand or request required or permitted to be
given by the Company or a Purchaser pursuant to the terms of this Agreement
shall be in writing and shall be deemed delivered (i) when delivered personally
or by verifiable facsimile transmission, unless such delivery is made on a day
that is not a Business Day, in which case such delivery will be deemed to be
made on the next succeeding Business Day, (ii) on the next Business Day after
timely delivery to an overnight courier and (iii) on the Business Day actually
received if deposited in the U.S. mail (certified or registered mail, return
receipt requested, postage prepaid), addressed as follows:
If to the Company:
Castle Brands Inc.
570 Lexington Avenue, 29th Floor
New York, New York 10022
Attn: General Counsel
Tel: (646) 356-0200
Fax: (646) 356-0222
With a copy (which shall not constitute notice) to:
Patterson Belknap Webb & Tyler LLP
1133 Avenue of the Americas
New York, New York 10036
Attn: John E. Schmeltzer, III
Tel: (212) 336-2580
Fax: (212) 336-7953

 



--------------------------------------------------------------------------------



 



If to a Purchaser:
to such address for such Purchaser as shall appear on Schedule I, or as shall be
designated by such Purchaser in writing to the Company in accordance with this
Section 5.10
With a copy (which shall not constitute notice) to:
Greenberg Traurig, P.A.
1221 Brickell Avenue
Miami, Florida 33131
Attn: Robert L. Grossman, Esq.
Tel: (305) 579-0500
Fax: (305) 579-0717
and
Greenberg Traurig, LLP
The Met Life Building
200 Park Avenue
New York, New York 10166
Attn: Michael D. Helsel, Esq.
Tel: (212) 801-9200
Fax: (212) 801-6400
     5.11 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution affecting the Company’s
stockholders pro rata and payable in shares of Common Stock (or other securities
or rights convertible into, or entitling the holder thereof to receive directly
or indirectly shares of Common Stock), combination or other similar
recapitalization or event affecting the Company’s stockholders pro rata and
occurring after the date hereof and prior to the Closing, each reference in any
Transaction Document to a number of shares or a price per share shall be amended
to appropriately account for such event.
     5.12 Counterparts. This Agreement may be executed in two or more
counterparts, each of which will be deemed an original but all of which together
will constitute one and the same instrument, and delivered by means of a
facsimile or portable document format (pdf) transmission. This Agreement will
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties. For purposes of determining whether
a party has signed this Agreement or any document contemplated hereby or any
amendment or waiver hereof, only a handwritten original signature on a paper
document or a facsimile copy of such a handwritten original signature shall
constitute a signature, notwithstanding any applicable Law relating to or
enabling the creation, execution or delivery of any contract or signature by
electronic means.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Series A Preferred
Stock Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

              CASTLE BRANDS INC.
 
       
 
  By:     /s/ Mark Andrews
 
       
 
  Name:   Mark Andrews
 
  Title:   Chairman of the Board
 
            FROST GAMMA INVESTMENTS TRUST
 
       
 
  By:     /s/ Phillip Frost, M.D.
 
       
 
  Name:   Phillip Frost, M.D.
 
  Title:   Trustee
 
            VECTOR GROUP LTD.
 
       
 
  By:     /s/ J. Bryant Kirkland III
 
       
 
  Name:   J. Bryant Kirkland III
 
  Title:   Vice President and Chief Financial Officer
 
            I.L.A.R. S.P.A.
 
       
 
  By:     /s/ Virgilio Pallini
 
       
 
  Name:   Virgilio Pallini
 
  Title:   President
 
            HALPRYN GROUP IV, LLC
 
       
 
  By:     /s/ Glenn L. Halpryn
 
       
 
  Name:   Glenn L. Halpryn
 
  Title:   Member

[Signature Pages to Series A Preferred Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



              LAFFERTY LTD.
 
       
 
  By:     /s/ P. M. Whitford
 
       
 
  Name:   P. M. Whitford
 
  Title:   Director
 
            JACQUELINE SIMKIN TRUST AS AMENDED AND
RESTATED 12/16/2003
 
       
 
  By:     /s/ Jacqueline Simkin
 
       
 
  Name:   Jacqueline Simkin
 
  Title:   Trustee
 
            HSU GAMMA INVESTMENT, L.P.
 
       
 
  By:     /s/ Jane Hsiao
 
       
 
  Name:   Jane Hsiao
 
  Title:   General Partner
 
            MZ TRADING LLC
 
       
 
  By:     /s/ Mark Zeitchick
 
       
 
  Name:   Mark Zeitchick
 
  Title:   Manager  
 
  /s/ Richard J. Lampen           RICHARD J. LAMPEN

[Signature Pages to Series A Preferred Stock Purchase Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PURCHASERS

                                      % of Total     Name and Address   # Shares
  Shares   Purchase Price
Frost Gamma Investments Trust
    397,200       33.10 %   $ 4,965,000  
Vector Group Ltd.
    320,000       26.67 %   $ 4,000,000  
I.L.A.R. S.p.A.
    240,000       20.00 %   $ 3,000,000  
Halpryn Group IV, LLC
    80,000       6.67 %   $ 1,000,000  
Lafferty Ltd.
    80,000       6.67 %   $ 1,000,000  
Jacqueline Simkin Trust As Amended and Restated 12/16/2003
    40,000       3.33 %   $ 500,000  
Hsu Gamma Investment, L.P.
    40,000       3.33 %   $ 500,000  
MZ Trading LLC
    1,400       0.12 %   $ 17,500  
Richard J. Lampen
    1,400       0.12 %   $ 17,500  
Total:
    1,200,000       100 %   $ 15,000,000  

 